Exhibit 10.5

 

 

 

$175,000,000

CREDIT AGREEMENT

among

VINCE, LLC

and

VINCE INTERMEDIATE HOLDING, LLC,

as Borrowers,

VINCE HOLDING CORP.,

as a Guarantor

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent,

J.P. MORGAN SECURITIES LLC,

as Syndication Agent,

BANK OF AMERICA, N.A.,

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners,

and

CANTOR FITZGERALD SECURITIES,

as Documentation Agent

Dated as of November 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      33   

1.3

  Pro Forma Calculations      34   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     35   

2.1

  Term Commitments      35   

2.2

  Procedure for Term Loan Borrowing      36   

2.3

  Amortization      36   

2.4

  [Reserved]      36   

2.5

  [Reserved]      36   

2.6

  [Reserved]      36   

2.7

  [Reserved]      36   

2.8

  Repayment of Term Loans      36   

2.9

  Fees, etc      37   

2.10

  [Reserved]      37   

2.11

  Optional Prepayments      37   

2.12

  Mandatory Prepayments      38   

2.13

  Conversion and Continuation Options      40   

2.14

  Minimum Amounts and Maximum Number of Eurodollar Tranches      41   

2.15

  Interest Rates and Payment Dates      41   

2.16

  Computation of Interest and Fees      42   

2.17

  Inability to Determine Rates      42   

2.18

  Pro Rata Treatment and Payments      42   

2.19

  Requirements of Law      44   

2.20

  Taxes      45   

2.21

  Indemnity      47   

2.22

  Illegality      47   

2.23

  Mitigation of Costs; Change of Lending Office      48   

2.24

  Replacement of Lenders      48   

2.25

  Incremental Term Loans      49   

2.26

  Extended Term Loans      50   

2.27

  Reverse Dutch Auction Repurchases      53   

2.28

  Sponsor and Affiliate Term Loan Repurchases      54   

2.29

  Refinancing Amendments      55   

SECTION 3. [RESERVED]

     56   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     56   

4.1

  Financial Condition      56   

4.2

  No Change      57   

4.3

  Existence; Compliance with Law      57   

4.4

  Corporate Power; Authorization; Enforceable Obligations      57   

4.5

  No Legal Bar      58   

 

-i-



--------------------------------------------------------------------------------

         Page  

4.6

  No Material Litigation      58   

4.7

  No Default      58   

4.8

  Ownership of Property; Liens      58   

4.9

  Intellectual Property      58   

4.10

  Taxes      59   

4.11

  Federal Regulations      59   

4.12

  ERISA      59   

4.13

  Investment Company Act      60   

4.14

  Subsidiaries      60   

4.15

  Environmental Matters      60   

4.16

  Accuracy of Information, etc      60   

4.17

  Security Documents      60   

4.18

  Solvency      61   

4.19

  Senior Indebtedness      61   

4.20

  Labor Matters      61   

4.21

  Regulation H      62   

4.22

  Anti-Money Laundering and Economic Sanctions Laws      62   

4.23

  FCPA      62   

4.24

  Insurance      62   

4.25

  Broker’s or Finder’s Commissions      63   

SECTION 5. CONDITIONS PRECEDENT

     63   

5.1

  Conditions to Initial Extension of Credit      63   

5.2

  Conditions to All Extensions of Credit      65   

5.3

  New Term Loans      65   

SECTION 6. AFFIRMATIVE COVENANTS

     66   

6.1

  Financial Statements      66   

6.2

  Certificates; Other Information      67   

6.3

  Payment of Obligations      68   

6.4

  Conduct of Business and Maintenance of Existence, etc.; Compliance      68   

6.5

  Maintenance of Property; Insurance      68   

6.6

  Inspection of Property; Books and Records; Discussions      69   

6.7

  Notices      70   

6.8

  Additional Collateral, etc      72   

6.9

  Further Assurances      72   

6.10

  Use of Proceeds      72   

6.11

  Credit Ratings      73   

6.12

  Post-Closing Obligations      73   

SECTION 7. NEGATIVE COVENANTS

     73   

7.1

  Consolidated Net Total Leverage Ratio      73   

7.2

  Indebtedness      74   

7.3

  Liens      76   

7.4

  Fundamental Changes      79   

7.5

  Dispositions of Property      80   

7.6

  Restricted Payments      81   

7.7

  Investments      82   

 

-ii-



--------------------------------------------------------------------------------

         Page  

7.8

  Optional Payments and Modifications of Certain Debt Instruments      84   

7.9

  Transactions with Affiliates      85   

7.10

  Sales and Leasebacks      85   

7.11

  Changes in Fiscal Periods      85   

7.12

  Negative Pledge Clauses      85   

7.13

  Clauses Restricting Subsidiary Distributions      86   

7.14

  Lines of Business      87   

7.15

  Limitation on Hedge Agreements      87   

7.16

  Limitation on Activities of Holdings      87   

SECTION 8. EVENTS OF DEFAULT

     88   

SECTION 9. THE ADMINISTRATIVE AGENT

     91   

9.1

  Appointment      91   

9.2

  Delegation of Duties      91   

9.3

  Exculpatory Provisions      91   

9.4

  Reliance by the Administrative Agent      92   

9.5

  Notice of Default      92   

9.6

  Non-Reliance on Administrative Agent and Other Lenders      92   

9.7

  Indemnification      93   

9.8

  Administrative Agent in Its Individual Capacity      93   

9.9

  Resignation or Removal of Administrative Agent      93   

9.10

  Authorization to Release Liens and Guarantees      94   

9.11

  Arranger and Other Agents      94   

9.12

  Administrative Agent May File Proofs of Claim      94   

9.13

  Withholding Taxes      95   

SECTION 10. MISCELLANEOUS

     95   

10.1

  Amendments and Waivers      95   

10.2

  Notices      98   

10.3

  No Waiver; Cumulative Remedies      100   

10.4

  Survival of Representations and Warranties      100   

10.5

  Payment of Expenses; Indemnification      100   

10.6

  Successors and Assigns; Participations and Assignments      101   

10.7

  Adjustments; Set-off      105   

10.8

  Counterparts      106   

10.9

  Severability      106   

10.10

  Integration      106   

10.11

  GOVERNING LAW      106   

10.12

  Submission To Jurisdiction; Waivers      106   

10.13

  Acknowledgments      107   

10.14

  Confidentiality      107   

10.15

  Release of Collateral and Guarantee Obligations; Subordination of Liens     
107   

10.16

  Accounting Changes      108   

10.17

  WAIVERS OF JURY TRIAL      109   

10.18

  USA PATRIOT ACT      109   

10.19

  Delivery of Lender Addenda      109   

10.20

  The Platform      109   

10.21

  ABL Intercreditor Agreement      110   

10.22

  Joint and Several Liability      110   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

2.27(a)    Dutch Auction Procedures 4.4    Consents, Authorizations, Filings and
Notices 4.8A    Excepted Property 4.8B    Owned Real Property 4.14   
Subsidiaries 4.17(a)    UCC Filing Jurisdictions 6.12    Post-Closing
Obligations 7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens 7.7   
Existing Investments 7.9    Transactions with Affiliates 7.12    Existing
Negative Pledge Clauses 7.13    Existing Clauses Restricting Subsidiary
Distributions 7.15    Specified Hedge Agreements

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D-1    Form of Assignment and
Assumption D-2    Form of Affiliated Lender Assignment and Assumption E    Form
of Certificate of Representations and Warranties F    Form of Exemption
Certificate G    Form of Solvency Certificate H    Form of Joinder Agreement I
   Form of Lender Addendum J    Form of Prepayment Option Notice K    Form of
ABL Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 27, 2013, among VINCE, LLC, a Delaware
limited liability company (“Vince”), VINCE INTERMEDIATE HOLDING, LLC, a Delaware
limited liability company (“Intermediate Holdings” and, together with Vince,
each a “Borrower” and collectively, the “Borrowers”), VINCE HOLDING CORP., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES LLC, as syndication agent (in such capacity, the “Syndication
Agent”), BANK OF AMERICA, N.A. and J.P. MORGAN SECURITIES LLC, as Joint Lead
Arrangers and Joint Bookrunners, and CANTOR FITZGERALD SECURITIES, as
documentation agent (in such capacity, the “Documentation Agent”).

The parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABL Facility”: that certain revolving ABL Credit Agreement dated as of the
Closing Date among Vince, as the borrower, Intermediate Holdings and Holdings,
each as a guarantor, Bank of America, N.A., as administrative agent and issuing
bank, the lenders party thereto and the other agents, arrangers and bookrunners
identified therein, as Amended or Refinanced from time to time.

“ABL Intercreditor Agreement”: the Intercreditor Agreement substantially in the
form of Exhibit K, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Indebtedness”: Indebtedness incurred from time to time under the ABL
Facility.

“ABL Obligations”: as defined in the ABL Intercreditor Agreement.

“ABR”: for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Effective Rate plus  1⁄2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 100 basis points. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“ABR Loans”: Term Loans the rate of interest applicable to which is based upon
the ABR.

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition”.



--------------------------------------------------------------------------------

“Administrative Agent”: Bank of America, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

“Affiliated Lender Assignment and Assumption”: as defined in Section 2.28(f).

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended, Amended or Refinanced,
supplemented or otherwise modified from time to time.

“Amended or Refinanced”: in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a longer or shorter maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Anti-Money Laundering Laws”: any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates, related to terrorism
financing or money laundering including any applicable provision of Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001 (Title III of
Pub. L. 107-56) and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

“Applicable Margin”: for any day, with respect to each Type of Term Loan, the
following rates per annum, based upon the Consolidated Net Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.2(b):

 

Consolidated Net Total Leverage Ratio

   Applicable Margin for
Eurodollar Loans     Applicable Margin for ABR
Loans  

Greater than 2.25 to 1.00

     5.00 %      4.00 % 

Less than or equal to 2.25 to 1.00

     4.75 %      3.75 % 

 

2



--------------------------------------------------------------------------------

Changes in the Applicable Margin resulting from changes in the Consolidated Net
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b) and shall remain in effect until the next change to be effected
pursuant to this paragraph. If the Compliance Certificate referred to above is
not delivered within the applicable time period for delivery thereof specified
in Section 6.2(b), then, until such Compliance Certificate is delivered, the
Consolidated Net Total Leverage Ratio as at the end of the fiscal period that
would have been covered thereby shall for the purposes of this definition be
deemed to be greater than 2.25 to 1.00. During the continuation of any Event of
Default, the Applicable Margin will be 5.00% in the case of Eurodollar Loans and
4.00% in the case of ABR Loans. Nothing in this paragraph shall limit the right
of Administrative Agent or any Lender under Section 8.

“Applicable Threshold Price”: as defined in Schedule 2.27.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrowers or any Subsidiary Guarantor (excluding (i) any such
Disposition permitted by clause (a), (b), (c) (except as it relates to
Section 7.4(d)), (d), (f), (g), (h), (i), (j), (k), (l), (n), (o), (p), (q) and
(r) of Section 7.5) and (ii) any such Disposition which is a Recovery Event)
which yields Net Cash Proceeds to any Loan Party (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $2,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D-1.

“Auction”: as defined in Section 2.27(a).

“Auction Amount”: as defined in Schedule 2.27(a).

“Auction Assignment and Assumption”: as defined in Schedule 2.27(a).

“Auction Manager”: as defined in Section 2.27(a).

“Auction Notice”: as defined on Schedule 2.27(a).

“Available Excess Amount”: the sum of, without duplication, (a) $2,000,000;
(b) the aggregate cumulative amount, not less than zero, of Excess Cash Flow,
commencing with the fiscal year ending on or around January 31, 2015, that is
not required pursuant to the provisions of Section 2.12(c) to be applied to the
prepayment of Term Loans, less the aggregate cumulative amount, if any, referred
to in Section 2.12(c)(ii); (c) the Net Cash Proceeds received after the Closing
Date from any Equity Issuance; (d) Declined Amounts; (e) without duplication of
any amounts that otherwise increased the amount available for Investments
pursuant to Section 7.7, 100.0% of the aggregate amount received by a Borrower
or any Restricted Subsidiary of a Borrower in cash and Cash Equivalents from:
(i) the sale (other than to a Borrower or any such Restricted Subsidiary) of any
Equity Interests of an Unrestricted Subsidiary or any minority Investments,
(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority Investments, or (iii) any interest, returns
of principal, repayments and similar payments by such Unrestricted Subsidiary or
received in respect of any minority Investments; (f) in the event any
Unrestricted Subsidiary has been re-designated as a Restricted Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, a Borrower or a Restricted Subsidiary, the
fair market value of the

 

3



--------------------------------------------------------------------------------

Investments of the Borrowers and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable); and (g) an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by a Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.7(p), and,
in each case of clause (e), (f) and (g), not to exceed the original amount of
such Investment; less, in each case, the amount that has been previously
expended pursuant to Section 7.6(c), Section 7.7(p) or Section 7.8(a).

“Bank of America”: Bank of America, N.A. and its successors.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble of this Agreement.

“Borrower Intellectual Property”: as defined in Section 4.9

“Borrowing Date”: any Business Day specified by the Borrowers as a date on which
the Borrowers request the relevant Lenders to make Term Loans hereunder.

“Business”: the business and any services, activities or businesses incidental
or directly related or similar to any line of business engaged in by the
Borrowers and their Restricted Subsidiaries as of the Closing Date or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Cap”: as defined in Section 2.28.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude:
(i) any Permitted Acquisition and any other Investment permitted hereunder;
(ii) expenditures to the extent financed with any Reinvestment Deferred Amount;
(iii) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit; (iv) expenditures to the extent they are made
with the proceeds of equity contributions (other than in respect of Disqualified
Capital Stock) made to the Borrowers after the Closing Date; (v) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time; (vi) expenditures that are accounted for
as capital expenditures by Holdings or any Restricted Subsidiary and that
actually are paid for by a Person other than Holdings or any Restricted
Subsidiary and for which neither Holdings nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or

 

4



--------------------------------------------------------------------------------

obligation to such Person or any other Person (whether before, during or after
such period); (vii) expenditures that constitute operating lease expenses in
accordance with GAAP; (viii) any capitalized interest expense reflected as
additions to property, plant or equipment in the consolidated balance sheet of
Holdings and the Restricted Subsidiaries; and (ix) any non-cash compensation or
other non-cash costs reflected as additions to property, plant or equipment in
the consolidated balance sheet of Holdings and the Restricted Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory the securities of which state,
commonwealth, territory, political subdivision, taxing authority (as the case
may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds which invest exclusively in assets satisfying the requirements
of any of clauses (a) through (f) of this definition; (h) money market funds
that (i) purport to comply generally with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P or Aaa by Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, and (iii) have portfolio assets of at least
$5,000,000,000; or (i) in the case of Foreign Subsidiaries, (i) such local
currencies in those countries in which such Foreign Subsidiary transacts
business from time to time in the ordinary course of business and
(ii) investments of comparable tenor and credit quality to those described above
customarily utilized in the countries in which such Foreign Subsidiaries operate
for short-term cash management purposes.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“CFC”: any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

5



--------------------------------------------------------------------------------

“CFC Holdco”: any Domestic Subsidiary that has no material assets other than the
Capital Stock of and, if applicable, Indebtedness of one or more Foreign
Subsidiaries that are CFCs.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the official administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied and the initial Term Loans hereunder shall
have been funded, which date is November 27, 2013.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Commitment”: as to any Lender, the sum of the Initial Term Commitments and the
New Term Loan Commitments (if any) of such Lender, as increased or reduced from
time to time pursuant to this Agreement, including in connection with Sections
2.24, 2.26, 2.27, 2.28, 2.29 and 10.06.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information”: as defined in Section 10.14.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2013 and furnished to the Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings, the Borrowers and their Restricted Subsidiaries at such date.

 

6



--------------------------------------------------------------------------------

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrowers and their Restricted Subsidiaries at such date, but excluding
(a) the current portion of any Indebtedness of Holdings, the Borrowers and their
Restricted Subsidiaries and (b) without duplication, all Indebtedness consisting
of ABL Indebtedness, to the extent otherwise included therein.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax (or any
alternative tax in lieu thereof) expense (including state franchise and similar
taxes), (b) Consolidated Net Interest Expense of such Person and its Restricted
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to the ABL Facility, the Term Facilities, any Junior Indebtedness and
any Permitted Amendment or Refinancing of any of the foregoing),
(c) depreciation and amortization expense, (d) amortization or impairment of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) stock-option based and other equity-based
compensation expenses, (g) transaction costs, fees and expenses (including those
relating to the transactions contemplated hereby and by the ABL Facility
(including any Amendments or Refinancings or waivers of the Loan Documents
and/or ABL Facility), and those payable in connection with the sale of Capital
Stock (including any secondary or follow-on offerings), the incurrence,
repayment, redemption, repurchase or defeasance of Indebtedness permitted under
Section 7.2, any Disposition of Property permitted under Section 7.5 or any
recapitalization or any Permitted Acquisition or other Investment permitted
under Section 7.7 or any other Specified Transaction (in each case whether or
not successful)), including the IPO, (h) [reserved], (i) expenses or losses with
respect to liability or casualty events and proceeds from any business
interruption insurance, in each case, to the extent covered by insurance and
actually reimbursed or otherwise paid, or, so long as Holdings has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed or otherwise paid by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within 180
days and (B) in fact reimbursed or otherwise paid within 365 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed or otherwise paid within such 365 days) (in the case of this
clause (i) to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income), (j) to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other Disposition of assets permitted under this Agreement, (k) any
call premium, tender premium, original issue discount or expenses associated
with the repurchase, redemptions, defeasance or repayment of Indebtedness,
(l) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, future lease
commitments, costs to consolidate facilities and relocate employees, costs
related to the winddown of leases and costs related to store closures) deducted
in such period in computing Consolidated Net Income, (m) any non-cash charges,
expenses or losses (including any impairment charges and the impact of purchase
accounting, including, but not limited to, the amortization of inventory
step-up) reducing Consolidated Net Income for such period (excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, other than straight-line rent expense determined in accordance with
GAAP) and (n) one-time costs and expenses related to the replacement of services
provided to the Borrowers on the Closing Date under the terms of the Shared
Services Agreement, minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) any extraordinary,
unusual or non-recurring

 

7



--------------------------------------------------------------------------------

income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (b) any
non-cash items increasing Consolidated Net Income for such Person for such
period (excluding any items which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges made in any prior period or which
will result in the receipt of cash in a future period or the amortization of
lease incentives) all as determined on a consolidated basis; provided that for
purposes of calculating Consolidated EBITDA of Holdings, the Borrowers and their
Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of any
Person acquired by Holdings, the Borrowers or their Restricted Subsidiaries
during such period shall be included on a pro forma basis for such period to
give effect to any Specified Transaction (but assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period, and assuming any synergies
and cost savings to the extent certified by Holdings as having been determined
in good faith to be reasonably anticipated to be realizable within 12 months
following such Specified Transaction and provided that the aggregate amount of
synergies and cost savings included in Consolidated EBITDA for any period of
four consecutive fiscal quarters shall not exceed 10% of Consolidated EBITDA for
such four fiscal quarter period (before to giving effect to such adjustment)),
(B) the Consolidated EBITDA of any Person Disposed of by Holdings, the Borrowers
or their Restricted Subsidiaries during such period shall be excluded for such
period (assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period),
(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments, (D) to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any net after-tax
gain or loss resulting from Hedge Agreement or other derivative instruments and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (E) any gains or losses attributable to
foreign currency translations, including those relating to mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
GAAP, including FAS No. 52. For purposes of determining compliance with the
financial covenant set forth in Section 7.1 only (and not any other provision of
this Agreement, including any such other provision that utilizes a calculation
of Consolidated EBITDA), any cash common equity contribution made by Holdings to
the Borrowers, after the end of any fiscal quarter and on or prior to the day
that is 10 Business Days after the day on which financial statements are
required to be delivered for such fiscal quarter (it being understood that each
such contribution shall be credited with respect to only one fiscal quarter;
provided that such credit shall be effective as to such fiscal quarter for all
periods in which such fiscal quarter is included) will, at the request of the
Borrowers, be deemed to increase, dollar for dollar, Consolidated EBITDA for
such fiscal quarter for the purposes of determining compliance with such
financial covenant at the end of such fiscal quarter and applicable subsequent
periods (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four fiscal quarter period there shall be at least two fiscal quarters in
which no Specified Equity Contribution is made, (b) no more than five Specified
Equity Contributions shall be made in the aggregate during the term of this
Agreement and (c) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause Holdings to be in compliance with the
financial covenant set forth in Section 7.1; provided, further that (A) any
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
shall be ignored for purposes of determining compliance the financial covenant
set forth in Section 7.1 and any cash or Cash Equivalents held as a result of a
Specified Equity Contribution shall be disregarded for purposes of calculating
the Consolidated Net Total Leverage Ratio and (B) all Specified Equity
Contributions shall be disregarded for the purposes of determining financial
ratio-based conditions (other than compliance with the financial covenant set
forth in Section 7.1 as described above in this paragraph) or any baskets with
respect to the covenants contained in the Term Facilities.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings, the Borrowers and their
consolidated Restricted Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrowers or
any of their Subsidiaries and (b) the income (or deficit) of any Person (other
than a Restricted Subsidiary) in which Holdings, the Borrowers or any of their
Restricted Subsidiaries has an ownership interest, except, in each case to the
extent that any such income is actually received by Holdings, the Borrowers or
such Restricted Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, the effect of any
non-cash items resulting from any amortization, write-up, write-down or
write-off of assets or liabilities (including intangible assets, goodwill,
deferred financing costs and the effect of straight-lining of rents as a result
of purchase accounting adjustments) in connection with any future Permitted
Acquisition or Investment permitted under Section 7.7, Disposition, merger,
consolidation or similar transaction or any other non-cash impairment charges
incurred subsequent to the Closing Date resulting from the application at SFAS
Nos. 141, 142 or 144 (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded from
Consolidated Net Income.

“Consolidated Net Interest Expense”: of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries, minus (b) the sum
of (i) total cash interest income of such Person and its Subsidiaries for such
period, in each case determined in accordance with GAAP plus (ii) one-time
financing fees (to the extent included in such Person’s consolidated interest
expense for such period), including those paid in connection with the
transactions occurring on the Closing Date or in connection with any Amendment
or Refinancing hereof. For purposes of the foregoing, interest expense of any
Person shall be determined after giving effect to any net payments made or
received by such Person with respect to interest rate Hedge Agreements (other
than early termination payments) permitted hereunder.

“Consolidated Net Total Leverage”: at any date, the aggregate principal amount
of all Funded Debt of Holdings, the Borrowers and their Restricted Subsidiaries
at such date, minus unrestricted cash and Cash Equivalents held by Holdings, the
Borrowers and their Restricted Subsidiaries on such date, in each case
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Total Leverage Ratio”: as at any date, the ratio of
(a) Consolidated Net Total Leverage on such day to (b) Consolidated EBITDA of
Holdings, the Borrowers and their Restricted Subsidiaries for the period of four
consecutive fiscal quarters Most Recently Ended on or prior to such date.

“Consolidated Net Total Secured Leverage”: at any date, the aggregate principal
amount of all Funded Debt of Holdings, the Borrowers and their Restricted
Subsidiaries that is secured by a Lien on property of Holdings, the Borrowers or
any of their Restricted Subsidiaries, including all Capital Lease Obligations,
at such date, minus cash and Cash Equivalents held by Holdings, the Borrowers
and their Restricted Subsidiaries on such date, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Total Secured Leverage Ratio”: as at any date, the ratio of
(a) Consolidated Net Total Secured Leverage on such day to (b) Consolidated
EBITDA of Holdings, the Borrowers and their Restricted Subsidiaries for the
period of four consecutive fiscal quarters Most Recently Ended on or prior to
such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date, without regard to any changes as a result of the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedge Agreements.

“Continuing Directors”: the directors of Holdings on the Closing Date, and each
other director if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors or such other director receives the affirmative
vote or consent of, or is appointed or otherwise approved by, the Sponsor in his
or her election by the shareholders of Holdings.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Credit Agreement Refinancing Indebtedness”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to Amend or Refinance, in whole or part, existing Term Loans
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such Amended or Refinanced Indebtedness
is in an original aggregate principal amount (or accreted value, if applicable)
not greater than the aggregate principal amount (or accreted value, if
applicable) of the Refinanced Debt except by an amount equal to unpaid accrued
interest and premium (including tender premiums and make whole amounts) thereon
plus other reasonable and customary fees and expenses (including upfront fees,
original issue discount and defeasance costs) in connection with such Amendment
or Refinancing, (ii) such Indebtedness has a later maturity and a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt, and
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and discharged
with 100% of the Net Cash Proceeds of the applicable Credit Agreement
Refinancing Indebtedness and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts”: as defined in Section 2.12(e).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender who meets any part of the definition of Lender
Default; provided that nothing in this definition shall affect the rights of the
Borrowers under Section 2.24.

“Derivatives Counterparty”: as defined in Section 7.6.

“Discount Range”: as defined in Schedule 2.27.

 

10



--------------------------------------------------------------------------------

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
For the avoidance of doubt, it is understood and agreed that Holdings, the
Borrowers and any Restricted Subsidiary may, in the ordinary course of business,
grant licenses to Intellectual Property owned or developed by, or licensed to,
such entity and that, for purposes of this Agreement and the other Loan
Documents, such licenses shall not constitute a “Disposition” of such
Intellectual Property; provided that the terms of such licenses shall not
restrict the ability of the Administrative Agent to exercise rights and remedies
accorded to the Administrative Agent under the Loan Documents and applicable
Requirements of Law as a creditor of the Loan Parties with respect to the
realization on the Collateral.

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the final scheduled maturity
date of the Term Loans (other than (i) upon payment in full of the Obligations
(other than indemnification and other contingent obligations not yet due and
owing) or (ii) if the issuer has the option to settle for Qualified Capital
Stock (and cash in lieu of fractional shares thereof in de minimis amounts) or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Capital Stock or other assets other than
Qualified Capital Stock; provided that if such Capital Stock is issued pursuant
to a plan for the benefit of employees of Holdings, the Borrowers or the
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrowers or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Disqualified Institution”: (a) those banks, financial institutions and other
entities designated in writing by the Borrowers to the Administrative Agent
prior to the Closing Date, in each case, together with their respective
Affiliates, and (b) any corporate competitors of the Borrowers and their
Restricted Subsidiaries and the Affiliates of such corporate competitors (other
than bona fide debt funds or investors) designated in writing by the Borrowers
to the Administrative Agent from time to time. The Administrative Agent will
make the list of Disqualified Institutions available to any Lender upon request.

“Documentation Agent”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary organized
under the laws of United States, any state thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory), other than (i) a Domestic Subsidiary of
a Foreign Subsidiary that is a CFC or (ii) any CFC Holdco.

“Economic Sanctions Laws”: any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

 

11



--------------------------------------------------------------------------------

“Embargoed Person”: any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, as has been, is now, or at any time hereafter is,
in effect.

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance”: any issuance by Holdings of its Qualified Capital Stock in a
public or private offering, other than any Specified Equity Contribution.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurocurrency Reserve Percentage.

“Eurodollar Base Rate”: the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Loan”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: for any Interest Period with respect to a Eurodollar Loan, a
rate per annum equal to the rate determined by the Administrative Agent pursuant
to the following formula:

 

  Eurodollar Rate =  

                Eurodollar Base Rate                

1.00 - Eurocurrency Reserve Percentage

Where,

“Eurodollar Base Rate” means, (x) for such Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to (A) the British Bankers Association
LIBOR Rate as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as

 

12



--------------------------------------------------------------------------------

designated by the Administrative Agent from time to time) (“BBA LIBOR”), at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or (B) if such published rate is not available at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period or (y) for any interest rate calculation
with respect to an ABR Loan, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time two Business Days prior to the date of
determination (provided that if such day is not a Business Day in London, the
next preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made, continued or converted by Bank of America and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.”

Notwithstanding any provision to the contrary in this Agreement, the applicable
Eurodollar Rate shall at no time be less than 1.00% per annum.

“Eurodollar Unavailability Period”: any period of time during which a notice
delivered to the Borrowers in accordance with Section 2.17 shall remain in force
and effect.

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of Holdings, the difference, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by Holdings, the Borrowers and their Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the net increase during such fiscal year (if
any) in deferred tax liabilities or decrease in deferred tax assets (in each
case to the extent reflected in Consolidated Net Income and not included in
Consolidated Working Capital) of Holdings minus (b) the sum, without duplication
(including, in the case of clauses (ii) and (viii) below, duplication across
periods; provided that all or any portion of the amounts referred to in clauses
(ii) and (viii) below with respect to a period may be applied in the
determination of Excess Cash Flow for any subsequent period to the extent such
amounts did not previously result in a reduction of Excess Cash Flow in any
prior period), of (i) the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income (including, without limitation, credits
included in the calculation of deferred tax assets and liabilities), (ii) the
aggregate amount actually paid by Holdings, the Borrowers and their Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions (other than to the extent any such Capital
Expenditure or Permitted Acquisition is made with the proceeds of new long-term
Indebtedness or an Equity Issuance or with the proceeds of any Reinvestment
Deferred Amount), (iii) the aggregate amount of (A) all regularly

 

13



--------------------------------------------------------------------------------

scheduled principal payments of Indebtedness and (B) all voluntary prepayments
of Indebtedness (other than, in the case of this clause (B), the Term Loans, any
Permitted First Priority Refinancing Debt and under the ABL Facility), in each
case, of Holdings, the Borrower and its Restricted Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder
and other than to the extent any such prepayments are the result of the
incurrence of additional indebtedness), (iv) the amount of the increase, if any,
in Consolidated Working Capital for such fiscal year, (v) the aggregate net
amount of non-cash gain on the Disposition of Property by Holdings, the
Borrowers and their Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income, (vi) transaction costs, fees and
expenses (including those relating to the transactions contemplated hereby and
by the ABL Facility (including any Amendment or Refinancings or waivers of the
Loan Documents and/or ABL Facility), and those payable in connection with the
sale of Capital Stock, the incurrence, repayment, redemption, repurchase or
defeasance of Indebtedness permitted under Section 7.2, any Disposition of
Property permitted under Section 7.5 or any recapitalization or any Permitted
Acquisition or other Investment permitted under Section 7.7 or any other
Specified Transaction (in each case whether or not successful)), to the extent
that such expenditures are not expensed during such period, (vii) purchase price
adjustments paid or received in connection with any Permitted Acquisition or any
Investment permitted by Section 7.7, (viii) the net amount of Investments made
during such period pursuant to paragraphs (d), (f), (h), (l), (p), (r) and
(y) of Section 7.7 or committed during such period to be used to make
Investments pursuant to such paragraphs of Section 7.7 which have been actually
made or for which a binding agreement exists as of the time of determination of
Excess Cash Flow for such period (the “Contract Consideration”) and to the
extent that such Investments were financed with internally generated cash flow
of Holdings, the Borrowers or the Restricted Subsidiaries; provided that to the
extent the aggregate amount of cash actually expended in connection with such
binding agreement is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
the next Excess Cash Flow period, (ix) the amount (determined by Holdings) of
such Consolidated Net Income which is mandatorily prepaid or reinvested pursuant
to Section 2.12(b) (or as to which a waiver of the requirements of such Section
applicable thereto has been granted under Section 10.1) prior to the date of
determination of Excess Cash Flow for such fiscal year as a result of any Asset
Sale or Recovery Event, (x) the aggregate amount actually paid by Holdings in
cash during such fiscal year made pursuant to the Tax Receivable Agreement, to
the extent that such payments are not expensed, (xi) any call premium, tender
premium or expenses associated with the repurchase or repayment of Indebtedness
and (xii) the net decrease during such fiscal year (if any) in deferred tax
liabilities or increase in deferred tax assets (in each case to the extent
reflected in Consolidated Net Income and not included in Consolidated Working
Capital) of Holdings.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage for any fiscal year shall be reduced to (a) 25% if the Consolidated
Net Total Leverage Ratio as of the last day of such fiscal year is not greater
than 2.50 to 1.00 and (b) 0% if the Consolidated Net Total Leverage Ratio as of
the last day of such fiscal year is not greater than 2.00 to 1.00.

“Excluded Subsidiary”: (a) any Subsidiary that is not directly or indirectly a
wholly owned Subsidiary of Holdings, (b) any Immaterial Subsidiary, (c) any
Subsidiary that is prohibited by applicable Requirements of Law or, to the
extent mutually agreed the same would prevent the granting thereof, Contractual
Obligations that are in existence on the Closing Date or at the time of
acquisition of such Subsidiary and not entered into in contemplation thereof
from guaranteeing the Obligations or if guaranteeing the Obligation would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval license or authorization has been
obtained), (d) any Foreign Subsidiary, (e) any CFC Holdco or any Domestic
Subsidiary of a Foreign Subsidiary that is a CFC,

 

14



--------------------------------------------------------------------------------

(f) any Unrestricted Subsidiaries, (g) captive insurance companies and (h) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrowers, the burden or cost or other consequences
of providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligations”: with respect to any Guarantor, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee Obligation of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee Obligation
with respect thereto) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason not to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement) at the
time the Guarantee Obligation of such Guarantor or the grant of such security
interest would otherwise have become effective with respect to such related Swap
Obligation but for such Guarantor’s failure to constitute an “eligible contract
participant” under the Commodity Exchange Act or any such rule, regulation or
order at such time.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document); (b) in the case of a Recipient, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Recipient with respect
to an applicable interest in a Term Loan or Commitment pursuant to a law in
effect on the date on which (i) such Recipient acquires such interest in the
Term Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.24) or (ii) such Recipient changes its lending office,
except in each case to the extent that, pursuant to Section 2.20(a), amounts
with respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(d), (e), (f) or (g); and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing New Term Loan Tranche”: as defined in Section 2.26.

“Existing Term Loan Tranche”: as defined in Section 2.26.

“Existing Tranche”: any Existing Term Loan Tranche or Existing New Term Loan
Tranche, as the context may require.

“Expiration Time”: as defined in Schedule 2.27.

“Extended Loans”: collectively, the Extended Term Loans and Extended New Term
Loans, or any of them as the context may require.

 

15



--------------------------------------------------------------------------------

“Extended New Term Loans”: as defined in Section 2.26.

“Extending Term Lender”: as defined in Section 2.26.

“Extended Term Loans”: as defined in Section 2.26.

“Extended Term Maturity Date”: with respect to any Extended Term Loans, the date
specified in the applicable Extension Amendment.

“Extension”: any establishment of Extended Loans pursuant to Section 2.26 and
the applicable Extension Amendment.

“Extension Amendment”: as defined in Section 2.26.

“Extension Election”: as defined in Section 2.26.

“Extension Request”: as defined in Section 2.26.

“Extension Series”: as defined in Section 2.26.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent such version is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“First Lien Intercreditor Agreement”: a “pari passu” intercreditor agreement
among the Administrative Agent, the administrative agent under the ABL Facility
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Disposition” as defined in Section 2.12(g).

“Foreign Recovery Event” as defined in Section 2.12(g).

“Foreign Subsidiary”: any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary Excess Cash Flow” as defined in Section 2.12(f).

“FRB”: the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness”.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrowers and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrowers and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, guarantees of operating leases in the ordinary course of business, and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrowers or their Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations or the price of
commodities, raw materials, utilities and energy, either generally or under
specific contingencies.

 

17



--------------------------------------------------------------------------------

“Holdings”: Vince Holding Corp., a Delaware corporation.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrowers that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of Holdings, the Borrowers and their Restricted Subsidiaries as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such date and (ii) has been designated as such by the
Borrowers in a written notice delivered to the Administrative Agent (other than
any such Subsidiary as to which the Borrowers has revoked such designation by
written notice to the Administrative Agent); provided that at no time shall all
Immaterial Subsidiaries so designated by the Borrowers have in the aggregate
consolidated assets or annual consolidated revenues (as reflected on the most
recent financial statements delivered pursuant to Section 6.1 prior to such
time) in excess of 3% of consolidated assets or annual consolidated revenues,
respectively, of Holdings, the Borrowers and their Restricted Subsidiaries.

“Increased Amount Date”: as defined in Section 2.25.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and not more than 90 days past due
(unless being contested in good faith by appropriate proceedings) and
(ii) earn-outs and other contingent payments in respect of acquisitions except
to the extent that the liability on account of any such earn-out or contingent
payment becomes fixed), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock, except for
agreements with directors, officers and employees to acquire such Capital Stock
upon the death or termination of employment of such director, officer or
employee, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (f) above, other than guarantees
of operating leases in the ordinary course of business, and (i) all obligations
of the kind referred to in clauses (a) through (h) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness). The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Initial Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrowers in a principal amount not to
exceed the amount set forth under the heading “Initial Term Commitment” opposite
such Lender’s name on the Lender Addendum delivered by such Lender, or, as the
case may be, in the Assignment and Assumption pursuant to which such Lender
became a party hereto. The original aggregate amount of the Initial Term
Commitments is $175,000,000.

 

18



--------------------------------------------------------------------------------

“Initial Term Facility”: the Initial Term Commitments and the Initial Term Loans
made thereunder.

“Initial Term Loan”: as defined in Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) with respect to any ABR Loan, (i) the last Business
Day of each March, June, September and December to occur while such ABR Loan is
outstanding and the final maturity date of such ABR Loan, (b) with respect to
any Eurodollar Loan, (i) the last day of the Interest Period applicable to the
borrowing of which such Loan is a part (provided, that in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration, the
Interest Payment Date shall be each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period) and (ii) the applicable maturity date and (c) as to any
Term Loan, the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (with the consent
of each affected Lender) twelve months thereafter, as selected by the Borrowers
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three or six or (with the consent of each affected Lender)
twelve months thereafter, as selected by the Borrowers by irrevocable notice to
the Administrative Agent not later than 1:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the date final
payment is due on the Term Loans shall end on such due date; and

 

19



--------------------------------------------------------------------------------

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Intermediate Holdings”: Vince Intermediate Holding, LLC, a Delaware limited
liability company and as of the Closing Date, a wholly-owned subsidiary of
Holdings.

“Investments”: as defined in Section 7.7.

“IPO”: the initial public offering of the common stock of Holdings, pursuant to
the Registration Statement on Form S-1, filed with the SEC on September 24,
2013, as amended.

“Joinder Agreement”: an agreement substantially in the form of Exhibit H.

“Joint Lead Arrangers”: Bank of America, N.A. and J.P. Morgan Securities.

“Junior Indebtedness”: as defined in Section 7.2(m).

“Kellwood Intercompany Note”: the promissory note dated November 27, 2013 to
Kellwood Company in an aggregate outstanding principal amount immediately prior
to the Closing Date equal to $341,500,000.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Initial Term Loan, Extended Term Loan, New Term Loan
or Other Term Loan, in each case as extended in accordance with this Agreement
from time to time.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.19.

“Lender Default”: (i) the refusal (which may be given verbally or in writing
that has not been retracted) or failure of any Lender to make available its
portion of any incurrence of Term Loans (unless the subject of a good faith
dispute) which refusal or failure is not cured within one Business Day after the
date of such refusal or failure; (ii) the failure of any Lender to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute or subsequently cured pursuant to Section 2.24;
or (iii) a Lender is deemed insolvent or such Lender becomes subject to a
Lender-Related Distress Event.

“Lender-Related Distress Event”: with respect to any Lender or any Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code of the United States or any similar bankruptcy
laws or other applicable insolvency laws of its jurisdiction of formation is
commenced, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
merger, sale or other change of control supported in whole or in part by
guaranties or other support of (including without limitation the nationalization
or assumption of ownership or operating control by) the U.S. government or other
governmental authority, or such Distressed Person makes a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent, bankrupt, or deficient in meeting any capital
adequacy or liquidity standard of any such governmental authority.

 

20



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that Holdings, the Borrowers and
any Restricted Subsidiary may, as part of its business, grant licenses to
Intellectual Property owned or developed by, or licensed to, such entity. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.

“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Applications, the Notes (if any), any Joinder Agreement, any
Extension Amendment, any Refinancing Amendment, the ABL Intercreditor Agreement,
the First Lien Intercreditor Agreement (if any) and the Second Lien
Intercreditor Agreement (if any), and any Amendment or Refinancing to any of the
foregoing.

“Loan Parties”: Holdings, the Borrowers and each Subsidiary Guarantor.

“Management Investors”: the directors and other employees of Holdings and its
Subsidiaries.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Loan Parties and
their subsidiaries, taken as a whole, (b) the ability of the Borrowers and the
Guarantors (taken as a whole) to perform their obligations under any Loan
Document and (c) the rights and remedies of the Lenders and the Administrative
Agent under the Term Facility (other than any material adverse effect on the
rights and remedies of the Lenders or the Administrative Agent that may result
from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Loan Documents or to file Uniform Commercial Code financing statements or
continuation statements or equivalent filings).

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.

 

21



--------------------------------------------------------------------------------

“Most Recently Ended”: with respect to any period, the most recently ended
period for which the financial statements required by Section 6.1(a) or
Section 6.1(b), as applicable, are then available.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Disposition or any Recovery
Event (without regard to the minimum amount set forth in the definition
thereof), the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Disposition or
Recovery Event received by any Loan Party, net of attorneys’ fees, accountants’
fees, investment banking fees, consulting fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Disposition or Recovery Event (other
than any Lien pursuant to a Security Document) and other customary fees and
expenses actually incurred by any Loan Party in connection therewith and net of
taxes paid or reasonably estimated to be payable by any Loan Party as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (b) in connection with any Equity Issuance or
other issuance or sale of debt securities or instruments or the incurrence of
Funded Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loan Commitments”: as defined in Section 2.25.

“New Term Loans”: any loan made by any New Term Lender pursuant to Section 2.25.

“New Term Loan Maturity Date”: the date on which a New Term Loan matures.

“Non-Excluded Taxes”: all Taxes imposed on any amounts payable by or on account
of any Loan Party hereunder or under any Loan Document other than Excluded
Taxes.

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrowers which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”: Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings, the Borrowers or any of the Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity, and (b) as to which the
lenders or holders thereof have been notified in writing that they will not have
any recourse to the capital stock or assets of Holdings, the Borrowers or any of
the Restricted Subsidiaries (other than the Capital Stock of an Unrestricted
Subsidiary which is the issuer or a guarantor or the direct or indirect parent
of the issuer or guarantor of such indebtedness).

“Non-U.S. Lender”: any Lender or any Transferee that is not a “United States
person” within the meaning of Code Section 7701(a)(30).

“Note”: any promissory note evidencing any Term Loan.

 

22



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Term Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Loan Parties,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Term Loans and all other obligations and liabilities of the
Loan Parties to the Administrative Agent or to any Lender (or, in the case of
Specified Hedge Agreements of the Borrowers or any of their Subsidiaries to the
Administrative Agent, any Lender or any affiliate of any Lender), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrowers pursuant hereto) or otherwise; provided
that (a) obligations of the Borrowers or any of its Subsidiaries under any
Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed, (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement (including any
release which is automatically permitted) shall not require the consent of
holders of obligations under Specified Hedge Agreements and (c) the Obligations
shall exclude all Excluded Swap Obligations.

“OFAC”: as defined in the definition of “Embargoed Person”.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes assessed by any federal, state, local or foreign
Governmental Authority having the power to impose such Tax arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Other Term Loan Commitments”: one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment entered into after the
Closing Date.

“Other Term Loans”: one or more Tranches of Term Loans that result from a
Refinancing Amendment entered into after the Closing Date.

“Participant”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: (i) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders or (ii) any acquisition of a majority controlling interest in the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person, or a purchase or acquisition of a real estate
portfolio or stores from any other Person (each, an “Acquisition”), if such
Acquisition described in this clause (ii) complies with the following criteria:

(a) no Event of Default shall be in effect immediately prior to and after giving
effect to such Acquisition; provided that, with respect to an Acquisition being
financed with the proceeds of a New Term Loan Commitment, the condition set
forth in this clause (a) shall only be required to be satisfied on the date on
which definitive agreements with respect to such Acquisition are entered into,
assuming that such New Term Loan Commitment is established, and the Loans
thereunder made, on such date, the proceeds thereof are applied on such date and
such Acquisition closes on such date;

 

23



--------------------------------------------------------------------------------

(b) after giving effect to the consummation of such Acquisition and to the
incurrence of any Indebtedness associated therewith, Holdings shall be in
compliance with Section 7.1 for the Most Recently Ended period of four
consecutive fiscal quarters of Holdings; provided that, with respect to an
Acquisition being financed with the proceeds of a New Term Loan Commitment, the
condition set forth in this clause (b) shall only be required to be satisfied on
the date on which definitive agreements with respect to such Acquisition are
entered into, assuming that such New Term Loan Commitment is established, and
the Loans thereunder made, on such date, the proceeds thereof are applied on
such date and such Acquisition closes on such date;

(c) any Person or assets or division acquired is, at the time of such
Acquisition, and shall be in the same business or lines of business, or business
reasonably related, ancillary or complementary thereto, in which the Borrowers
and/or their Subsidiaries are engaged as of the Closing Date;

(d) such Acquisition shall have been approved or recommended by the board of
directors or similar governing body of the Person acquired;

(e) in the event the purchase price for the Acquisition exceeds $15,000,000,
prior to the consummation of such Acquisition, the Administrative Agent shall
have received at least two Business Days prior to the consummation of such
Acquisition (i) a certificate, signed by a financial officer of Holdings,
evidencing compliance with clause (b) of this definition, together with all
relevant financial information with respect to the acquired assets, including,
without limitation, the aggregate consideration for such Acquisition and any
other information reasonably requested by the Administrative Agent to
demonstrate such compliance, and (ii) the then current drafts of the
documentation to be executed in connection with such Acquisition (with final
copies of such documentation to be delivered to the Administrative Agent
promptly upon becoming available), including all schedules and exhibits thereto;
and

(f) such Person shall have become a Restricted Subsidiary and, if such Person
shall be a wholly-owned Domestic Subsidiary (and not an Immaterial Subsidiary
after giving pro forma effect to such Acquisition and not otherwise an Excluded
Subsidiary), a Guarantor and the provisions of Section 6.8 shall have been
complied with to the reasonable satisfaction of the Administrative Agent;
provided that, notwithstanding the foregoing, the aggregate consideration
expended in respect of Persons that shall not become Guarantors or wholly owned
Subsidiaries may not exceed $15,000,000.

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Amended or Refinanced except (i) by an amount equal to unpaid
accrued interest and premium (including tender premiums and make whole amounts)
thereon plus other reasonable and customary fees and expenses (including upfront
fees, original issue discount and defeasance costs) incurred in connection with
such Amendment or Refinancing and (ii) by an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Amendment or Refinancing in respect of Indebtedness permitted pursuant to
Section 7.2(c), the Indebtedness resulting from such Amendment or Refinancing
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being Amended or Refinanced,
(c) other than with respect to a Permitted

 

24



--------------------------------------------------------------------------------

Amendment or Refinancing in respect of Indebtedness permitted pursuant to
Section 7.2(c), at the time thereof, no Event of Default shall have occurred and
be continuing, (d) if such Indebtedness being Amended or Refinanced is
Indebtedness permitted pursuant to Section 7.2(d), 7.2(j), 7.2(m) or 7.2(o),
(i) to the extent such Indebtedness being Amended or Refinanced is subordinated
in right of payment or in lien priority to the Obligations, the Indebtedness
resulting from such Amendment or Refinancing is subordinated in right of payment
or in lien priority, as applicable, to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Amended or Refinanced, (ii) the terms and conditions of any
such Amended or Refinanced Indebtedness under Section 7.2(m) shall be usual and
customary for high yield securities of the type issued, (iii) the other terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, pricing, premiums and optional prepayment or optional redemption
provisions) of any such Amended or Refinanced Indebtedness, taken as a whole,
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being Amended or Refinanced, taken as a
whole (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrowers has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the requirements of clause
(ii) and this clause (iii) unless the Administrative Agent notifies the
Borrowers within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)) and (iv) the obligors (including any guarantors) in respect of the
Indebtedness resulting from such modification, refinancing, refunding, renewal,
replacement or extension shall be the same as the obligors (including any
guarantors) of the Indebtedness being Amended or Refinanced, (e) in the case of
any Permitted Amendment or Refinancing that is secured (including in respect of
the ABL Facility), such Permitted Amendment or Refinancing is secured only by
all or any portion of the collateral securing the Indebtedness being Amended or
Refinanced and (f) in the case of any Permitted Amendment or Refinancing that is
guaranteed (including in respect of the ABL Facility), such Permitted Amendment
or Refinancing is guaranteed only by the Guarantors guaranteeing the
Indebtedness being Amended or Refinanced. When used with respect to any
specified Indebtedness, “Permitted Amendment or Refinancing” shall mean the
Indebtedness incurred to effectuate a Permitted Amendment or Refinancing of such
specified Indebtedness.

“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by the Borrowers in the form of one or more series of senior secured notes;
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and may not be secured by any property or assets of
Holdings, the Borrowers or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions), in each case prior to the then Latest Maturity Date,
(iv) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Guarantors, (v) the other terms and conditions of
such Indebtedness (excluding pricing, premiums and optional prepayment or
optional redemption provisions) are customary market terms for securities of
such type (provided that such terms shall in no event include any financial
maintenance covenants) and, in any event, when taken as a whole, are not more
favorable to the investors providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the then Latest Maturity Date) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrowers

 

25



--------------------------------------------------------------------------------

has determined in good faith that such terms and conditions satisfy the
requirement of this clause (v) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrowers within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)), (vi) no Default shall exist immediately prior to or after giving
effect to such incurrence, (vii) the security agreements relating to such
Indebtedness are substantially the same as the applicable Security Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and (viii) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of (1) the ABL Intercreditor Agreement and (2) the First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Borrowers, then the
Borrowers, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered
the First Lien Intercreditor Agreement. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Investors”: the collective reference to (i) the Sponsor and Sponsor
Affiliates, (ii) the Management Investors, (iii) any Permitted Transferees of
any of the foregoing Persons, (iv) other co-investors of Holdings as of the
Closing Date, and (v) any ‘‘group’’ (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act or any successor provision) of
which any of the foregoing are members; provided that in the case of such
‘‘group’’ and without giving effect to the existence of such ‘‘group’’ or any
other ‘‘group,’’ such Persons specified in clauses (i), (ii) or (iii) above,
collectively, have beneficial ownership, directly or indirectly, of more than
50% of the total voting power of the voting stock of Holdings held by such
‘‘group,” and provided further, that, in no event shall the Sponsor own a lesser
percentage of voting stock than any other Person or group referred to in clauses
(ii), (iii) and (iv).

“Permitted Second Priority Refinancing Debt”: secured Indebtedness incurred by
the Borrowers in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness may only be
secured by assets consisting of Collateral on a second lien, subordinated basis
to the Obligations, the obligations in respect of any Permitted First Priority
Refinancing Debt and the obligations in respect of the ABL Facility and may not
be secured by any property or assets of Holdings, the Borrowers or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization or payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions), in
each case prior to the date that is ninety-one (91) days after the then Latest
Maturity Date, (iv) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (v) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
Indebtedness of such type and, in any event, when taken as a whole, are not more
favorable to the investors or lenders providing such Indebtedness than the terms
and conditions of the applicable Refinanced Debt (except with respect to any
terms (including covenants) and conditions contained in such Indebtedness that
are applicable only after the then Latest Maturity Date) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrowers has determined in good faith that such terms and conditions
satisfy the requirement of this clause (v) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Borrowers within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)), (vi) the security agreements relating to such
Indebtedness reflect the second lien nature of the security interests and are

 

26



--------------------------------------------------------------------------------

otherwise substantially the same as the applicable Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(vii) no Default shall exist immediately prior to or after giving effect to such
incurrence and (viii) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of (1) the ABL Intercreditor Agreement and (2) the Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Second Priority Refinancing Debt incurred by the Borrowers, then the
Borrowers, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered
the Second Lien Intercreditor Agreement. Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Seller Note”: a promissory note containing subordination and other
related provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of the Borrowers or any of its Subsidiaries incurred
in connection with any acquisition permitted under Section 7.7(f) and payable to
the seller in connection therewith.

“Permitted Transferee”: (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which are a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Plan”: at a relevant time, any employee benefit plan as defined in Section 3(3)
of ERISA and in respect of which Holdings, the Borrowers or any of their
Restricted Subsidiaries is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Prime Rate”: as defined in the definition of “ABR”.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualifying Bid”: as defined in Schedule 2.27.

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

27



--------------------------------------------------------------------------------

“Recipient”: the Administrative Agent, any Lender or any other recipient
(including, for the avoidance of doubt, any Transferee) of any payment to be
made by or on account of any obligation of any Loan Party hereunder.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings, a Borrower or any Subsidiary Guarantor, in an amount for each such
event exceeding $2,000,000.

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) Holdings, (b) the Borrowers, (c) the Administrative Agent, (d) each
Additional Lender and (e) each existing Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.29.

“Register”: as defined in Section 10.6(b)(iv).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by a Borrower or any Subsidiary Guarantor
for its own account in connection therewith that are not applied to prepay the
Term Loans pursuant to Section 2.12 as a result of the delivery of a
Reinvestment Notice. Notwithstanding anything to the contrary contained herein,
in no event shall the aggregate Reinvestment Deferred Amount, solely to the
extent such Reinvestment Deferred Amount is derived from the proceeds of Asset
Sales and excluding any Recovery Amounts, exceed $25,000,000 over the life of
the Term Facility.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of Holdings, a Borrower
or any Subsidiary Guarantor by a Responsible Officer stating that Holdings, such
Borrower or such Subsidiary Guarantor (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets useful in its
(or such Subsidiary’s) business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount committed to be
expended prior to the relevant Reinvestment Prepayment Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets useful in the business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which Holdings, a Borrower or a Subsidiary Guarantor shall have determined not
to acquire assets useful in its or such Subsidiary’s business with such portion
of such Reinvestment Deferred Amount.

 

28



--------------------------------------------------------------------------------

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reply Amount”: as defined in Schedule 2.27.

“Reply Price”: as defined in Schedule 2.27.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

“Representatives”: as defined in Section 10.14.

“Repricing Transaction”: (1) the incurrence by Holdings, a Borrower or any of
its Restricted Subsidiaries of any Indebtedness (including, without limitation,
any new or additional term loans under this Agreement (including Other Term
Loans), whether incurred directly or by way of the conversion of Term Loans into
a new tranche of replacement term loans under this Agreement) that is broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the facilities provided for in this Agreement (i) having an
“effective” yield for such Indebtedness that is less than the “effective” yield
for Term Loans being refinanced or prepaid (with the comparative determinations
to be made in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, upfront or similar fees or “original issue discount”, in each
case, shared with all lenders or holders of such Indebtedness or Term Loans, as
the case may be, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such Indebtedness or Term Loans, as the case may
be, and without taking into account any fluctuations in Eurodollar Rate or ABR
or comparable rate), but excluding Indebtedness incurred in connection with a
Change of Control, and (ii) the proceeds of which are used to prepay (or, in the
case of a conversion, deemed to prepay or replace), in whole or in part,
outstanding principal of Term Loans or (2) any effective reduction in the
Applicable Rate for Term Loans (e.g., by way of amendment, waiver or otherwise)
(with such determination to be made in the reasonable judgment of the
Administrative Agent, consistent with generally accepted financial practices).
Any such determination by the Administrative Agent as contemplated by preceding
clauses (1) and (2) shall be conclusive and binding on all Lenders holding Term
Loans.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), chief operating officer, controller or treasurer (or
similar title) of Holdings or either Borrower, as applicable, or (with respect
to Section 6.7) any Restricted Subsidiary and, with respect to financial
matters, the chief financial officer (or similar title) or treasurer (or similar
title) of Holdings or either Borrower, as applicable.

 

29



--------------------------------------------------------------------------------

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of Vince which is not an Unrestricted
Subsidiary.

“Return Bid”: as defined in Schedule 2.27.

“S&P”: Standard & Poor’s Ratings Services or any successor to the rating agency
business thereof.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Lien Intercreditor Agreement”: a “junior lien” intercreditor agreement
among the Administrative Agent and one or more Senior Representatives for
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: collectively, the Lenders, the Administrative Agent, any
other holder from time to time of any of the Obligations (in their capacities as
holders thereof) and, in each case, their respective successors and permitted
assigns.

“Securities Exchange Act”: the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the ABL Intercreditor Agreement, the First Lien Intercreditor
Agreement (if any), the Second Lien Intercreditor Agreement (if any) and all
other security documents (including any Mortgages) hereafter delivered to the
Administrative Agent (or any agent thereof or trustee appointed by the
Administrative Agent) purporting to grant a Lien on any Property of any Loan
Party to secure the Obligations.

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Shared Services Agreement”: that certain Shared Services Agreement dated as of
the Closing Date by and among Kellwood Company, LLC and Vince, as amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) on a
going concern basis the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the

 

30



--------------------------------------------------------------------------------

insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) except as otherwise provided by applicable law, the amount of “contingent
liabilities” at any time shall be the amount thereof which, can reasonably be
expected to become actual or matured liabilities.

“Specified Equity Contribution”: as defined in the definition of Consolidated
EBITDA.

“Specified Hedge Agreement”: any Hedge Agreement (including all agreements
listed on Schedule 7.15, even if entered into prior to the Closing Date)
(a) entered into by (i) a Borrower or any of its Restricted Subsidiaries and
(ii) the Administrative Agent, a Joint Lead Arranger, any Lender or any
affiliate of any thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender counterparty and
Holdings, by notice to the Administrative Agent, as a Specified Hedge Agreement.
The designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Administrative Agent, the Joint Lead Arranger or the
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

“Specified Transaction”: (a) any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrowers, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrowers or a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise or (b) any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit), Restricted Payment, and New Term
Loan Commitments that by the terms of this Agreement requires such test to be
calculated on a “pro forma basis” or after giving “pro forma effect.”

“Sponsor”: Sun Capital Partners V, L.P. and any Affiliates thereof (but
excluding any portfolio companies of the foregoing).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of Vince.

 

31



--------------------------------------------------------------------------------

“Subsidiary Guarantors”: each wholly owned Domestic Subsidiary (other than any
Excluded Subsidiary). For the avoidance of doubt, the Borrowers may cause any
Restricted Subsidiary that is not a Subsidiary Guarantor to guarantee the
Obligations by causing such Restricted Subsidiary to become a party to the
Guarantee and Collateral Agreement, unless and until such time as such
Restricted Subsidiary is released from all of its obligations under the
Guarantee and Collateral Agreement in accordance with the terms and provisions
of Sections 10.15(a)(ii)(B) or 10.15(b) hereof.

“Swap Obligation”: as defined in the definition of “Excluded Swap Obligations”.

“Syndication Agent”: as defined in the preamble hereto.

“Tax Receivable Agreement”: that certain Tax Receivable Agreement dated as of
the Closing Date by and between Holdings, the stockholders party thereto and Sun
Cardinal LLC, as stockholder representative.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other similar fees or charges in the nature of a
tax, levy, et cetera, imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Facility”: the Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Commitment or that holds a Term Loan.

“Term Loan”: the Initial Term Loans, any Extended Term Loans, any New Term Loans
and any Other Term Loans, collectively.

“Term Maturity Date”: means (a) as to any Initial Term Loan that has not been
extended pursuant to Section 2.26, the sixth anniversary of the Closing Date,
(b) as to any New Term Loan that has not been extended pursuant to Section 2.26,
the New Term Loan Maturity Date, (c) as to any Other Term Loans, the final
maturity date as specified in the applicable Refinancing Amendment.

“Term Percentage”: as to any Term Lender at any time, the percentage which the
sum of such Lender’s Commitments then constitutes of the aggregate Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Tranche”: as defined in Section 2.25.

“Transferee”: any Assignee or Participant.

“Type”: as to any Term Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of Vince designated as such and
listed on Schedule 4.14 on the Closing Date and (ii) any Subsidiary of Vince
that is designated by a resolution of the board of directors of Vince as an
Unrestricted Subsidiary, but only to the extent that, in the case of each of
clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other than
Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement or
understanding with Holdings, a Borrower or any Restricted Subsidiary unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to Holdings, such Borrower or such Restricted Subsidiary than those
that might be

 

32



--------------------------------------------------------------------------------

obtained at the time from Persons who are not Affiliates of the Borrowers;
(c) is a Person with respect to which none of Holdings, a Borrower or a
Restricted Subsidiary has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or warrants, options or other rights to acquire Capital
Stock or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and
(d) has not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of Holdings, a Borrower or any Restricted
Subsidiary. If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes hereof. Subject to the foregoing,
the board of directors of Vince may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary or any Restricted Subsidiary to be an
Unrestricted Subsidiary; provided that (i) such designation shall only be
permitted if no Default or Event of Default would be in existence following such
designation and Holdings would be in compliance with Section 7.1 on the date of
such designation after giving pro forma effect to such designation, (ii) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary and shall reduce
amounts available for Investments in Unrestricted Subsidiaries permitted by
Section 7.7 in an amount equal to the fair market value of the Subsidiary so
designated as of the time of designation; provided that Vince may subsequently
redesignate any such Unrestricted Subsidiary as a Restricted Subsidiary so long
as Vince does not subsequently re-designate such Restricted Subsidiary as an
Unrestricted Subsidiary for a period of the succeeding four fiscal quarters.

“U.S. Lender”: as defined in Section 2.20(e).

“U.S. Tax Compliance Certificate”: as defined in section 2.20(d)(ii).

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or
province.

“Vince”: Vince, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Intermediate Holdings.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”), the effects of any amortization of
or prepayments made on such Applicable Indebtedness prior to the date of the
applicable Amendment or Refinancing shall be disregarded.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

33



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrowers and the Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, except
as otherwise specifically prescribed herein, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as Amended or Refinanced, amended, supplemented,
restated or otherwise modified from time to time, (iv) references to any
Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law
(including by succession of comparable successor laws), and (v) any term
referred herein by cross-reference to a defined term in the ABL Facility shall
be deemed to be a cross-reference to a defined term in the ABL Facility or a
comparable term in an Amendment or Refinancing thereof.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) All references to “knowledge” of any Loan Party or a Restricted Subsidiary
of Holdings means the actual knowledge of a Responsible Officer.

(i) For purposes of determining compliance with Article VII with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time such
Indebtedness or Investment is incurred (so long as such Indebtedness or
Investment, at the time incurred, made or acquired, was permitted hereunder).

(j) All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.

1.3 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Net Total
Leverage Ratio and the Consolidated Net Total Secured Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.3; provided that
notwithstanding anything to the contrary in clause (b), (c) or (d) of this
Section 1.3, when calculating the Consolidated Net Total Leverage Ratio for
purposes of (i) the Excess Cash Flow Percentage and (ii) determining actual
compliance (and not compliance on a pro forma basis) with Section 7.1, the
events described in this Section 1.3 that occurred subsequent to the end of the
applicable period shall not be given pro forma effect.

 

34



--------------------------------------------------------------------------------

(b) For purposes of calculating the Consolidated Net Total Leverage Ratio and
the Consolidated Net Total Secured Leverage Ratio, Specified Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been made (i) during the applicable period and (ii) subsequent to such
period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable period.
If since the beginning of any applicable period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Holdings or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.3, then the Consolidated Net Total
Leverage Ratio and the Consolidated Net Total Secured Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this Section 1.3.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer of
Holdings and include, for the avoidance of doubt, the amount of cost savings and
synergies projected by Holdings in good faith to be reasonably anticipated to be
realizable within 12 months after the closing date of such Specified Transaction
(provided that to the extent any such operational changes are not associated
with a transaction, such changes shall be limited to those for which all steps
have been taken for realizing such savings and are factually supportable,
reasonably identifiable and supported by an officer’s certificate delivered to
the Administrative Agent) (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period as if
such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that any
increase in Consolidated EBITDA as a result of cost savings and synergies shall
be subject to the limitations set forth in the definition of Consolidated
EBITDA.

(d) In the event that a Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated Net Total Leverage Ratio and the Consolidated Net Total Secured
Leverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable period and
(ii) subsequent to the end of the applicable period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Net Total Leverage Ratio and the Consolidated Net
Total Secured Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable period.

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (each, an “Initial Term Loan” and
collectively, the “Initial Term Loans”) in Dollars to the Borrowers on the
Closing Date in an amount not to exceed the amount of the Initial Term
Commitment of such Lender. The Initial Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

35



--------------------------------------------------------------------------------

2.2 Procedure for Term Loan Borrowing. The Borrowers shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the day of the
anticipated Closing Date) requesting that the Term Lenders make the Term Loans
on the Closing Date and specifying the amount to be borrowed. The Initial Term
Loans made on the Closing Date shall initially be ABR Loans unless the initial
Term Lenders and the Administrative Agent otherwise agree. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 3:00 P.M., New York City time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall credit the account
designated in writing by the Borrowers to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

2.3 Amortization. The Term Loan of each Term Lender shall be payable in equal
consecutive quarterly installments, commencing on March 31, 2014, on the last
Business Day of each March, June, September and December following the Closing
Date in an amount equal to one quarter of one percent (0.25%) of the Term Loans
funded on the Closing Date (as adjusted to reflect any prepayments thereof),
with the remaining balance thereof payable on the Term Maturity Date.

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved].

2.8 Repayment of Term Loans.

(a) The Borrowers hereby, jointly and severally, unconditionally promise to pay
to the Administrative Agent for the account of the appropriate Term Lender, the
principal amount of each outstanding Term Loan of such Term Lender made to the
Borrowers in installments in accordance with the amortization schedule set forth
in Section 2.3 (or on such earlier date on which the Term Loans become due and
payable pursuant to Section 8). The Borrowers hereby further agree, jointly and
severally, to pay interest on the unpaid principal amount of the Term Loans made
to the Borrowers from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Term Loan made
hereunder and any Note evidencing such Term Loan, the Type of such Term Loan and
each Interest Period applicable thereto, (ii) the amount of any principal,
interest and fees, as applicable, due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers and each
Lender’s share thereof.

 

36



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded (absent manifest error); provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Term Loans
made to the Borrowers by such Lender in accordance with the terms of this
Agreement.

(e) Any Lender may request that the Term Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Term Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.6) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

2.9 Fees, etc. The Borrowers, jointly and severally agree to pay to the Joint
Lead Arrangers, the Administrative Agent and the Documentation Agent, for their
respective accounts, such fees in the amounts and on the dates as set forth in
any fee agreements with the Joint Lead Arrangers, the Administrative Agent or
the Documentation Agent, as the case may be.

The Borrowers, jointly and severally agree to pay to the Administrative Agent
for the benefit of each Lender on the Closing Date “original issue discount” or
upfront fees, as determined by the Lead Arrangers, in an amount equal to 1.00%
of Term Loans funded by each Lender.

2.10 [Reserved].

2.11 Optional Prepayments.

(a) The Borrowers may at any time and from time to time prepay the Term Loans,
in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 1:00 P.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 1:00 P.M., New York City time, one Business Day prior thereto, in the
case of ABR Loans, which notice shall specify (i) the date and amount of
prepayment and (ii) whether the prepayment is of Eurodollar Loans or ABR Loans;
provided that if a Eurodollar Loan is prepaid on any day other than the last day
of the Interest Period applicable thereto, the Borrowers shall also pay any
amounts owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any Amendment or Refinancing of
Indebtedness, any Equity Issuance, the consummation of a Change of Control or
the Disposition of Property), together with accrued interest to such date on the
amount prepaid. Partial prepayments of Term Loans shall be in an aggregate
principal amount of (i) $1,000,000 or a whole multiple of $100,000 in excess
thereof (in the case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole
multiple of $500,000 in excess thereof (in the case of prepayments of Eurodollar
Loans), and in each case shall be subject to the provisions of Section 2.18.

 

37



--------------------------------------------------------------------------------

(b) In the event that, on or prior to the first anniversary of the Closing Date,
the Borrowers (x) make any prepayment of Term Loans in connection with any
Repricing Transaction, or (y) effect any amendment of this Agreement having the
effect of a Repricing Transaction, the Borrowers shall pay to the Administrative
Agent, for the ratable account of each of the Lenders, (I) in the case of clause
(x), a prepayment premium of 1% of the aggregate principal amount of the Term
Loans being prepaid and (II) in the case of clause (y), a payment equal to 1% of
the aggregate principal amount of the applicable Term Loans outstanding
immediately prior to such amendment.

2.12 Mandatory Prepayments.

(a) Unless the Required Lenders shall otherwise agree, if any Indebtedness
(excluding any Indebtedness incurred in accordance with Section 7.2) shall be
incurred by a Borrower or any of its Restricted Subsidiaries an amount equal to
100% of the Net Cash Proceeds thereof shall be applied on the date of receipt of
such Net Cash Proceeds toward the prepayment of the Term Loans as set forth in
Section 2.12(d).

(b) Unless the Required Lenders shall otherwise agree, if on any date a Borrower
or any Subsidiary Guarantor shall for its own account receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 2.12(d);
provided that notwithstanding the foregoing, on the date (the “Trigger Date”)
that is six months after the applicable Reinvestment Prepayment Date, the Term
Loans shall be prepaid as set forth in Section 2.12(d) by an amount equal to the
portion of any Committed Reinvestment Amount with respect to the relevant
Reinvestment Event not actually expended by such Trigger Date; provided further
that such Net Cash Proceeds may be applied, along with such prepayment of Term
Loans (to the extent the Borrowers elect, or are required by the terms thereof),
to purchase, redeem or repay any Permitted First Priority Refinancing Debt,
pursuant to the agreements governing such other Indebtedness, on not more than a
pro rata basis with respect to such prepayments of Term Loans.

(c) Unless the Required Lenders shall otherwise agree, if, for any fiscal year
of Holdings commencing with the fiscal year ending on or nearest to January 31,
2015, there shall be Excess Cash Flow, the Borrowers shall, on the relevant
Excess Cash Flow Application Date, apply an amount equal to (i) the Excess Cash
Flow Percentage of such Excess Cash Flow minus (ii) the sum of (A) the aggregate
amount of all prepayments or cash collateralization of ABL Indebtedness during
such fiscal year or, at the Borrowers’ option and without duplication across
fiscal years, after such fiscal year but prior to the Excess Cash Flow
Application Date, to the extent accompanied by permanent optional reductions of
the commitments under the ABL Facility and (B) all optional prepayments of the
Term Loans during such fiscal year or, at the Borrowers’ option and without
duplication across fiscal years, after such fiscal year but prior to the Excess
Cash Flow Application Date, pursuant to Section 2.11(a) and Section 2.27 and all
optional prepayments or repurchases of Permitted First Priority Refinancing Debt
during such fiscal year or, at the Borrowers’ option and without duplication
across fiscal years, after such fiscal year but prior to the Excess Cash Flow
Application Date (with the amount of Term Loans prepaid pursuant to Section 2.27
or Permitted First Priority Refinancing Debt being prepaid or repurchased being
equal to the lesser of the aggregate principal amount thereof and the cash
purchase price therefor), in each case other than to the extent any such
prepayment is funded with the proceeds of new long-term Indebtedness, toward the
prepayment of the Term Loans as set forth in Section 2.12(d). Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten Business Days after the date on which the financial statements of
Holdings referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders.

 

38



--------------------------------------------------------------------------------

(d) Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. The application of any prepayment
pursuant to Section 2.12 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans. Each prepayment of the Term Loans under Section 2.12 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(e) Notwithstanding anything to the contrary in Section 2.12(d), 2.18 or 10.7,
with respect to the amount of any mandatory prepayment described in Section 2.12
that is allocated to Term Loans (which, for avoidance of doubt, includes any New
Term Loans) (such amounts, the “Prepayment Amount”), at any time when Term Loans
remain outstanding, the Borrowers will, in lieu of applying such amount to the
prepayment of Term Loans as provided in paragraph (d) above, on the date
specified in Section 2.12 for such prepayment, give the Administrative Agent
telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Term Lender (which, for
avoidance of doubt, includes each New Term Lender) a notice (each, a “Prepayment
Option Notice”) as described below. As promptly as practicable after receiving
such notice from the Borrowers, the Administrative Agent will send to each Term
Lender a Prepayment Option Notice, which shall be in the form of Exhibit J (or
such other form approved by the Administrative Agent), and shall include an
offer by the Borrowers to prepay on the date (each a “Mandatory Prepayment
Date”) that is ten Business Days after the date of the Prepayment Option Notice,
the relevant Term Loans of such Lender by an amount equal to the portion of the
Prepayment Amount indicated in such Lender’s Prepayment Option Notice as being
applicable to such Lender’s Term Loans. On the Mandatory Prepayment Date, the
Borrowers shall pay to the relevant Term Lenders the aggregate amount necessary
to prepay that portion of the outstanding relevant Term Loans in respect of
which such Lenders have accepted (it being understood that any Lender’s failure
to object prior to the relevant Mandatory Prepayment Date shall be deemed as an
acceptance by such Lender of such Prepayment Option Notice and the amount to be
prepaid in respect of Term Loans held by such Lender) prepayment as described
above; provided that, following such offer and application, any amount remaining
unapplied shall be offered by the Administrative Agent ratably to the Term
Lenders not so declining such prepayment as a further prepayment hereunder (with
such Lenders having the right to accept or decline such further prepayment at
the time and in the manner specified by the Administrative Agent) and, to the
extent such Term Lenders decline to accept further prepayment, any amount
remaining unapplied (collectively, the “Declined Amounts”) shall be returned to
the Borrowers. Notwithstanding anything herein to the contrary, the Lenders
shall not be permitted to decline proceeds from any Credit Agreement Refinancing
Indebtedness.

(f) Notwithstanding any other provisions of this Section 2.12, (i) to the extent
that the repatriation to the United States of any Excess Cash Flow attributable
to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) would be
(x) prohibited or delayed by applicable local law or (y) restricted by
applicable organizational documents or (z) prohibited, delayed or restricted any
agreement permitted by Section 7.13, an amount equal to the portion of such
Foreign Subsidiary Excess Cash Flow that would be so affected were the Borrowers
to attempt to repatriate such cash will not be required to be applied to repay
Term Loans at the times provided in this Section 2.12 so long, but only so long,
as the applicable local law or applicable organizational documents would not
otherwise permit repatriation to the United States (the Borrowers hereby agree
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation, even if the Borrowers do not intend to actually
repatriate such cash, so that an amount equal to the full amount of such Foreign
Subsidiary Excess Cash Flow will otherwise be subject to repayment under this
Section 2.12), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Foreign Subsidiary Excess Cash Flow is permissible under the applicable
local law or applicable organizational documents (even if such cash is actually
not repatriated), an amount equal to the amount of the Foreign Subsidiary Excess
Cash Flow that could be repatriated will be promptly (and in any event not later
than two Business Days) applied (net of an amount equal to the

 

39



--------------------------------------------------------------------------------

additional taxes that would be payable or reserved against as a result of a
repatriation and any additional costs that would be incurred as a result of a
repatriation, whether or not a repatriation actually occurs) by the Borrowers to
the repayment of the Term Loans pursuant to this Section 2.12 and (ii) to the
extent that the Borrowers have determined in good faith that repatriation of any
Foreign Subsidiary Excess Cash Flow would have adverse tax cost consequences
with respect to such Foreign Subsidiary Excess Cash Flow, an amount equal to
such Foreign Subsidiary Excess Cash Flow that would be so affected will not be
subject to repayment under this Section 2.12; provided that for purposes of this
Section 2.12, Excess Cash Flow shall be deemed allocable to each Foreign
Subsidiary, with respect to any period, in an amount equal to (i) the
Consolidated EBITDA of such Foreign Subsidiary for such period, divided by
(ii) the Consolidated EBITDA of Holdings and its Restricted Subsidiaries for
such period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the Obligations). For the avoidance of doubt, nothing in this
Agreement requires, or is intended to require, any actual repatriation of any
Foreign Subsidiary Excess Cash Flow.

(g) Notwithstanding any other provisions of this Section 2.12, (i) to the extent
that the repatriation to the United States of any or all of the Net Cash
Proceeds of any disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Cash Proceeds of any Recovery Event incurred by a Foreign Subsidiary
(“Foreign Recovery Event”) would be (x) prohibited or delayed by applicable
local law, (y) restricted by applicable organizational documents or any
agreement permitted by Section 7.12 or 7.13 or (z) subject to other onerous
organizational or administrative impediments, an amount equal to the Net Cash
Proceeds that would be so affected were the Borrowers to attempt to repatriate
such cash will not be required to be applied to repay Term Loans at the times
provided in this Section 2.12 so long, but only so long, as the applicable local
law, applicable organizational documents or other impediment would not otherwise
permit repatriation to the United States (the Borrowers hereby agree to use all
commercially reasonable efforts to overcome or eliminate any such restrictions
on or impediments to repatriation even if the Borrowers do not intend to
actually repatriate such cash, so that an amount equal to the full amount of
such Net Cash Proceeds will otherwise be subject to repayment under this
Section 2.12), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds is permissible under the applicable local law or
applicable organizational documents or the impediment to such repatriation has
ceased to exist, even if such cash is not actually repatriated at such time, an
amount equal to the amount of the Net Cash Proceeds will be promptly (and in any
event not later than two Business Days) applied (net of an amount equal to the
additional taxes that would be payable or reserved against and any additional
costs that would be incurred as a result of a repatriation, whether or not a
repatriation actually occurs) by the Borrowers to the repayment of the Term
Loans pursuant to this Section 2.12 and (ii) to the extent that the Borrowers
have determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition or Foreign Recovery Event would have adverse
tax cost consequences with respect to such Net Cash Proceeds, an amount equal to
such Net Cash Proceeds that would be so affected will not be subject to
repayment under this Section 2.12. For the avoidance of doubt, nothing in this
Agreement requires, or is intended to require, any actual repatriation of any
Foreign Subsidiary’s Net Cash Proceeds.

2.13 Conversion and Continuation Options.

(a) The Borrowers may elect from time to time to convert Eurodollar Loans made
to the Borrowers to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 P.M., New York City time,
on the second Business Day preceding the proposed conversion date; provided that
if any Eurodollar Loan is so converted on any day other than the last day of the
Interest Period applicable thereto, the Borrowers shall also pay any amounts
owing pursuant to Section 2.21. The Borrowers may elect from time to time to
convert ABR Loans made to the Borrowers to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date

 

40



--------------------------------------------------------------------------------

(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such by the Borrowers giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Term Loans; provided that if any Eurodollar Loan is so
continued on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to Section 2.21
and; provided, further, that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuations and; provided, further, that if the Borrowers shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Term Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each tranche of Eurodollar Loans shall be equal to a
minimum of $1,000,000 or a whole multiple of $500,000 in excess thereof and
(b) no more than ten tranches of Eurodollar Loans shall be outstanding at any
one time.

2.15 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) If all or a portion of the principal amount of any Term Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Term Loan or any commitment fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise,
but after giving effect to any applicable grace period therefor), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2%, in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after and before judgment).

(d) Interest shall be payable by the Borrowers in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section shall be payable from time to time on demand.

 

41



--------------------------------------------------------------------------------

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrowers and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Term Loan resulting from a change in the ABR or the
Eurocurrency Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrowers and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of manifest error. The Administrative Agent shall, at the request of the
Borrowers, deliver to the Borrowers a statement showing the quotations used by
the Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

2.17 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Term Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Term
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with a ABR Loan, or (iii) the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan or
in connection with a Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Term Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans and ABR Loans as to which the
interest rate is determined with reference to the Eurodollar Rate shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (any such time period, the “Eurodollar
Unavailability Period”). Upon receipt of such notice, the Borrowers may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for ABR Loans in the amount specified therein.

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrowers from the Lenders hereunder shall be made pro
rata according to the respective Term Percentages of the relevant Lenders. Each
payment (other than prepayments, to the extent expressly provided for herein) in
respect of principal or interest in respect of the Term Loans and each payment
in respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Term Lenders, pro rata according to the respective
amounts then due and owing to such Lenders.

(b) Each optional prepayment of the Term Loans shall be applied to the remaining
installments thereof as specified by the Borrowers. Each mandatory prepayment on
account of principal of and interest on the Term Loans pursuant to Section 2.12
shall be applied to any installments thereof (1) in direct order of maturity of
the remaining installments under the Term Facility for the next eight
(8) amortization payments following the relevant prepayment event, and
(2) thereafter, ratably to remaining installments. Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

 

42



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 2.18(a) and (b) shall be subject to (i) the express
provisions of this Agreement which require, or permit, differing payments to be
made to non-Defaulting Lenders as opposed to Defaulting Lenders, (ii) the
express provisions of this Agreement which permit disproportionate payments with
respect to various of the Tranches as, and to the extent, provided herein, and
(iii) the express provisions of Sections 2.24, 2.25, 2.26, 2.27, 2.28 and 2.29,
which permit disproportionate payments with respect to the Loans as, and to the
extent, provided therein.

(d) All payments (including prepayments) by the Borrowers hereunder, whether on
account of principal, interest, fees or otherwise, shall be made in Dollars
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Funding Office, in immediately available funds.
The Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrowers and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrowers. Nothing herein shall be deemed to limit the rights
of the Administrative Agent or the Borrowers against any Defaulting Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrowers within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrowers.

 

43



--------------------------------------------------------------------------------

2.19 Requirements of Law.

(a) If any Change in Law:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;

(ii) shall subject any Lender to any additional Taxes with respect to any Loan
Document or any Term Loan made pursuant to this Agreement (except for
Non-Excluded Taxes or Other Taxes, which are indemnified under Section 2.20, and
any Excluded Tax); or

(iii) shall impose on such Lender any other condition not otherwise contemplated
hereunder;

and the result of any of the foregoing is to increase the cost to such Lender by
an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans (in each case
hereunder), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrowers shall promptly pay such Lender within ten
Business Days after the Borrowers’ receipt of a reasonably detailed invoice
therefor (showing with reasonable detail the calculations thereof), any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrowers (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority first made, in each case, subsequent to the date hereof
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such Change in Law (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrowers (with a copy to the Administrative Agent) of a
reasonably detailed written request therefor (consistent with the detail
provided by such Lender to similarly situated borrowers), the Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrowers (with a copy to the Administrative
Agent) shall be presumptively correct in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrowers of such Lender’s intention to claim compensation therefor; provided
that if the Change in Law giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrowers pursuant to this Section
shall survive the termination of this Agreement and the payment of the
Obligations.

 

44



--------------------------------------------------------------------------------

2.20 Taxes.

(a) All payments made by or on account of any Loan Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes unless required by applicable Requirements of Law. If any
Taxes are required to be withheld by any applicable withholding agent from any
amounts payable by or on account of any Loan Party under any Loan Document,
(i) the applicable withholding agent shall make such deductions, (ii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and (iii) to the extent the deduction is on account of Non-Excluded Taxes
or Other Taxes, the amounts so payable by the applicable Loan Party to the
Administrative Agent or such Lender shall be increased to the extent necessary
such that the Administrative Agent or such Lender (after deduction or
withholding of all Non-Excluded Taxes and Other Taxes) receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

(b) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Requirements of Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan Party
pursuant to this Section 2.20, as promptly as possible thereafter the Borrowers
shall send to the Administrative Agent for the account of the Administrative
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrowers showing payment thereof if such receipt is
obtainable, or, if not, other reasonable evidence of payment. The Borrowers
shall indemnify the Administrative Agent and the Lenders for any Non-Excluded
Taxes payable in connection with any payments made by any Loan Party under any
Loan Document and any Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.20), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that if an indemnitee does not notify the Borrowers of any
indemnification claim under this Section 2.20(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrowers shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from such indemnitee’s failure to notify the Borrowers within such 180 day
period. A certificate as to the amount of such payment or liability delivered to
the Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf, shall be conclusive absent manifest
error.

(d) Each Non-U.S. Lender shall deliver to the Borrowers and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) whichever of the following is
applicable:

(i) two accurate and complete original, signed copies of IRS Form W-8BEN (or any
successor or other applicable form) claiming eligibility for benefits of an
income tax treaty to which the United States is a party or IRS Form W-ECI (or
any successor or other applicable form),

(ii) in the case of a Non-U.S. Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F (a “U.S. Tax Compliance Certificate”) and two accurate and complete
original, signed copies of IRS Form W-8BEN, or any subsequent versions or
successors to such forms, in each case properly completed and duly executed by
such Non-U.S. Lender,

 

45



--------------------------------------------------------------------------------

(iii) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or a participating Lender), two
accurate and complete original, signed copies of IRS Form W-8IMY (or any
successor or other applicable form) of the Non-U.S. Lender, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, U.S. Tax Compliance Certificate, IRS Form W-8IMY,
as applicable, or any other required information (or any successor or other
applicable forms) from each beneficial owner that would be required under this
Section 2.20 if such beneficial owner were a Lender (provided that, if the
Non-U.S. Lender is a partnership for U.S. federal income Tax purposes (and not a
participant Lender), and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Non-U.S. Lender on behalf of such beneficial owners, provided
such certificates are duly executed and properly completed originals), or

(iv) any other form prescribed by applicable requirements of U.S. federal income
Tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit the Borrowers and
the Administrative Agent to determine the withholding or deduction required to
be made.

Forms described in this Section 2.20(d) shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence, invalidity or expiration of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrowers and the Administrative Agent in writing at any
time such Non-U.S. Lender determines that it is no longer in a position to
provide any previously delivered certificate to the Borrowers and the
Administrative Agent (or any other form of certification adopted by the United
States taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to Section 2.20(d) that such Non-U.S. Lender is not legally eligible to
deliver.

(e) Each Lender or Transferee that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to
the Borrowers and the Administrative Agent two accurate and complete original,
signed copies of IRS Form W-9, or any subsequent versions or successors to such
form. Such forms shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement. In addition, each U.S. Lender shall deliver
such forms promptly upon the obsolescence, invalidity or expiration of any form
previously delivered by such U.S. Lender. Each U.S. Lender shall promptly notify
the Borrowers and the Administrative Agent in writing at any time it determines
that such U.S. Lender is no longer in a position to provide any previously
delivered certifications to the Borrowers (or any other form of certification
adopted by the United States taxing authorities for such purpose). Where a
Participant has delivered an IRS Form W-8 to a U.S. Lender pursuant to
Section 2.12(d), such U.S. Lender shall deliver to the Borrowers and the
Administrative Agent two accurate and complete original, signed copies thereof
on or before the date such Participant purchases the related participation.

(f) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or

 

46



--------------------------------------------------------------------------------

the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Recipient has complied with such Lender’s obligations under FATCA or to
determine, if necessary, the amount to deduct and withhold from such payment.
Solely for the purposes of this Section 2.02(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) On or before the date the Administrative Agent (or any successor thereto)
becomes a party to this Agreement, the Administrative Agent shall provide to the
Borrowers two accurate and complete original, signed copies of IRS Form W-9. In
addition, the Administrative Agent (or any successor thereto) shall deliver such
forms promptly upon the obsolescence, invalidity or expiration of any form
previously delivered.

(h) If the Administrative Agent or any Recipient determines, in good faith, that
it has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrowers or with respect to which the Borrowers
have paid additional amounts pursuant to Section 2.19 or this Section 2.20, it
shall promptly pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Recipient, agree
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Recipient in the event the Administrative Agent or
such Recipient is required to repay such refund to such Governmental Authority;
provided, further, that the Borrowers shall not be required to repay to the
Administrative Agent or the Recipient an amount in excess of the amount paid
over by such party to the Borrowers pursuant to this Section. This paragraph
shall not be construed to require the Administrative Agent or any Recipient to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

(i) The agreements in this Section 2.20 shall survive the termination of this
Agreement and the payment of the Obligations.

2.21 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the Applicable Margin) that such Lender may actually sustain or incur
as a consequence of (a) default by the Borrowers in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrowers have
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrowers in making any prepayment of or
conversion from Eurodollar Loans after the Borrowers have given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. A reasonably detailed
certificate as to (showing in reasonable detail the calculation of) any amounts
payable pursuant to this Section submitted to the Borrowers by any Lender shall
be presumptively correct in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Obligations.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof, in each case, first made after the date hereof, shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, such Lender shall promptly give notice thereof to the Administrative

 

47



--------------------------------------------------------------------------------

Agent and the Borrowers, and (a) the commitment of such Lender hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert ABR Loans to
Eurodollar Loans shall be suspended during the period of such illegality and
(b) such Lender’s Term Loans then outstanding as Eurodollar Loans, if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Term Loans or within such earlier
period as required by law.

If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.21.

2.23 Mitigation of Costs; Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.19,
2.20(a), 2.20(c) or 2.22 with respect to such Lender, it will, if requested by
the Borrowers, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Term Loans affected
by such event with the object of avoiding the consequences of such event;
provided that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no material
economic, legal or regulatory disadvantage and; provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrowers
or the rights of any Lender pursuant to Section 2.19, 2.20(a), 2.20(c) or 2.22.

2.24 Replacement of Lenders. The Borrowers shall be permitted to replace with a
financial institution, or prepay all the outstanding Loans of, any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.19, 2.20 or
2.21 (to the extent a request made by a Lender pursuant to the operation of
Section 2.21 is materially greater than requests made by other Lenders) or gives
a notice of illegality pursuant to Section 2.22, (b) defaults in its obligations
to make Term Loans hereunder or is a Defaulting Lender, or (c) that has refused
to consent to any waiver or amendment with respect to any Loan Document that
requires such Lender’s consent and has been consented to by the Required
Lenders; provided that (i) any such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
or the Borrowers shall prepay, at par, all Term Loans and other amounts owing to
such replaced Lender on or prior to the date of replacement, (iii) the Borrowers
shall be liable to such replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (iv) any replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(c), (v) any replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6, (vi) the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated,
(vii) if applicable, the replacement financial institution shall consent to such
amendment or waiver and (viii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender. If a Defaulting Lender cures all
the Lender Defaults that caused such Lender to become a Defaulting Lender either
(a) within three Business Days after the Borrowers notifies such Defaulting
Lender that the Borrowers intends to replace such Defaulting Lender in
accordance with this Section 2.24 or (b) if the Borrowers has not elected to
remove such Defaulting Lender pursuant to this Section 2.24, at any time after
such Lender becomes a Defaulting Lender, then three Business Days after such
Defaulting Lender cures all existing Lender Defaults (to the reasonable
satisfaction of the Administrative Agent, each Issuing Lender and the Borrowers)
with respect to such Lender, it shall be deemed not to be a Defaulting Lender,
all such Lender’s rights to payment under the Loan Documents shall be restored
and the Borrowers shall no longer have the right to remove such Lender pursuant
to this Section 2.24; provided that if such Lender commits

 

48



--------------------------------------------------------------------------------

one or more additional Lender Defaults after the date that such Lender was
reinstated as a non-Defaulting Lender in accordance with this Section 2.24, the
prior written consent of the Required Lenders shall be required to restore such
Lender as a non-Defaulting Lender even after the cure of all such subsequent
Lender Defaults.

2.25 Incremental Term Loans. The Borrowers may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”) hereunder, in an aggregate
amount for all such New Term Loan Commitments not in excess of the greater of
(a) $50.0 million and (b) an unlimited amount, so long as in the case of this
clause (b), after giving effect to such New Term Loans, the Consolidated Net
Total Secured Leverage Ratio on a pro forma basis (but without netting the cash
proceeds of such New Term Loans for purposes of determining the Consolidated Net
Total Secured Leverage Ratio) shall be equal to or less than 3.00 to 1.00, plus,
in each case, in the case of New Term Loans that serve to effectively extend the
maturity of any then outstanding Term Loans, an amount equal to the portion of
such then outstanding Term Loans to be replaced with such New Term Loans. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrowers propose that the New Term Loan Commitments shall be effective,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to Administrative Agent unless the Administrative
Agent otherwise agrees; provided that any Lender offered or approached to
provide all or a portion of any New Term Loan Commitments may elect or decline,
in its sole discretion, to provide such New Term Loan Commitment. Such New Term
Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Event of Default shall exist or would exist after giving
effect thereto and Holdings shall be in pro forma compliance with Section 7.1 on
such Increased Amount Date after giving effect to such New Term Loan Commitments
and to the making of any Tranche of New Term Loans pursuant thereto and after
giving effect to any Permitted Acquisition, Investment permitted by Section 7.7
or redemption, repurchase, defeasance, repayment or refinancing of Indebtedness
consummated in accordance therewith (but without netting the cash proceeds of
such New Term Loans for purposes of determining the Consolidated Net Total
Leverage Ratio) (provided that to the extent the proceeds of such New Term Loans
will be used to consummate a Permitted Acquisition or Investment permitted by
Section 7.7, the conditions set forth in clause (1) above shall only be required
to be satisfied on the date on which definitive agreements with respect to such
Permitted Acquisition or Investment permitted by Section 7.7 are entered into,
assuming that such New Term Loan Commitments are established, and the Loans
thereunder made, on such date, the proceeds thereof are applied on such date and
such Permitted Acquisition or Investment permitted by Section 7.7 closes on such
date); (2) the interest rate margins applicable to any New Term Loan will be
determined by the Borrowers and the Lenders providing such New Term Loan and
such interest rate margins (which shall be deemed to include original issue
discount (based on a four (4) year average life to maturity or, if less, the
remaining life to maturity) and upfront fees, but exclude arrangement,
commitment, structuring and underwriting fees and any amendment fees paid or
payable to the Joint Lead Arrangers or the Documentation Agent (or their
respective affiliates) in their capacities as such in connection with the
existing Initial Term Facility or to one or more arrangers (or its affiliates)
in their capacities as such applicable to the New Term Loans or New Term Loan
Commitments or any other or other fees payable in connection with the existing
Initial Term Facility or the New Term Loans or New Term Loan Commitments that
are not paid generally to Lenders providing the existing Initial Term Loan
Facility or such New Term Loans) will not be more than 0.50% higher than the
interest margins applicable to the existing Initial Term Facility, unless the
interest rate margins with respect to the existing Initial Term Facility are
increased by an amount equal to the difference between the interest rate margins
with respect to the New Term Loans and the corresponding interest rate margins
on the existing Initial Term Facility, minus 0.50%, provided, that if the lowest
permissible Eurodollar Rate is greater than 1.00% for such New Term Loans, the
difference between such “floor” and 1.00%, in the case of the Eurodollar Rate
for such New Term Loans, shall be equated to interest rate margin for purposes
of this clause (3) and to the extent the provisions of this clause (3) would
require the interest rate margins applicable

 

49



--------------------------------------------------------------------------------

to the existing Initial Term Loans to be increased, such increase shall first be
applied to the “floors” in respect of the existing Initial Term Loans; (4) the
proceeds of any New Term Loans shall be used for general corporate purposes of
the Borrowers and their Subsidiaries (including Permitted Acquisitions and
Investments permitted by Section 7.7); (5) the New Term Loans shall rank pari
passu in right of payment and of Collateral with the existing Initial Term
Loans; (6) in the case of any New Term Loans, the maturity date thereof shall
not be earlier than the Term Maturity Date applicable to Initial Term Loans and
the Weighted Average Life to Maturity shall be equal to or greater than the
Weighted Average Life to Maturity of the Initial Term Loans that are not New
Term Loans; (7) all terms and documentation with respect to any New Term Loans
which differ from those with respect to the Initial Term Loans shall be
reasonably satisfactory to the Administrative Agent, except as set forth in
clauses (3) and (6) above; (8) such New Term Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrowers, the Administrative Agent and one or more New Term Lenders; and
(9) the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction. Any New Term Loans made on an Increased
Amount Date that have terms and provisions that differ from those of the Initial
Term Loans, as applicable, outstanding on the date on which such New Term Loans
are made shall be designated as a separate tranche (a “Tranche”) of Term Loans,
as applicable, for all purposes of this Agreement.

On any Increased Amount Date on which any New Term Loan Commitments become
effective, subject to the foregoing terms and conditions, each lender with a New
Term Loan Commitment (each, a “New Term Lender”) shall become a Lender hereunder
with respect to such New Term Loan Commitment.

The terms and provisions of the New Term Loan Commitments of any Tranche shall
be, except as otherwise set forth in the relevant Joinder Agreement, identical
to those of the applicable Term Loans and for purposes of this Agreement, any
New Term Loans or New Term Loan Commitments shall be deemed to be Term Loans and
Term Loan Commitments. Each Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.25.

2.26 Extended Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.26, the Borrowers may at any time and from time to time
when no Event of Default then exists request that all or a portion of Initial
Term Loans or New Term Loans (each, an “Existing Term Loan Tranche” and
“Existing New Term Loan Tranche”, respectively), together with any related
outstandings, be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or any portion of the principal amount
(and related outstandings) of such Term Loans, New Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans” and “Extended New Term
Loans”, respectively) and to provide for other terms consistent with this
Section 2.26. In order to establish any Extended Loans, the Borrowers shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Tranche) (each, an
“Extension Request”) setting forth the proposed terms of the Extended Loans to
be established, which shall (x) be identical as offered to each Lender under the
relevant Existing Tranche (other than the proposed interest rates and fees
payable) and (y) be identical to the Term Loans under the relevant Existing
Tranche from which such Extended Loans are to be converted, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Extension

 

50



--------------------------------------------------------------------------------

Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Loans); (iii) Extended Term Loans may have mandatory prepayment terms which
provide for the application of proceeds from mandatory prepayment events to be
made first to prepay the Term Loans under the relevant Existing Tranche from
which such Extended Loans have been converted before applying any such proceeds
to prepay such Extending Term Loans; and (iv) Extended Term Loans may have
optional prepayment terms (including call protection and terms which allow Term
Loans under the relevant Existing Tranche from which such Extended Term Loans
have been converted to be optionally prepaid prior to the prepayment of such
Extended Term Loans) as may be agreed by the Borrowers and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which all Term Loans with an earlier final stated maturity (including Term
Loans under the Existing Term Loan Tranche from which such Term Loans were
converted) are repaid in full, unless such optional prepayment is accompanied by
a pro rata optional prepayment of such other Term Loans; provided, however, that
(A) in no event shall the final maturity date of any Extended Loans of a given
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Term Loans hereunder and (B) the Weighted
Average Life to Maturity of any Extended Loans of a given Extension Series at
the time of establishment thereof shall be no shorter than the remaining
Weighted Average Life to Maturity of any other Term Loans then outstanding. Any
Extended Loans converted pursuant to any Extension Request shall be designated a
series (each, an “Extension Series”) of Extended Loans, as applicable, for all
purposes of this Agreement; provided that any Extended Loans converted from an
Existing Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Tranche.

(b) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Tranche are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.26. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Tranche converted into Extended Loans pursuant to any Extension
Request. Any Lender (i) (each, an “Extending Term Lender”) wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
applicable Existing Tranche which it has elected to request be converted into
Extended Loans (subject to any minimum denomination requirements imposed by the
Administrative Agent). Any Lender that does not respond to the Extension Request
on or prior to the date specified therein shall be deemed to have rejected such
Extension. In the event that the aggregate principal amount of Term Loans under
the respective Existing Term Loan Tranche, subject to Extension Elections
relating to a particular Extension Request, exceeds the amount of Extended Term
Loans requested pursuant to such Extension Request, Term Loan of such Existing
Term Loan Tranche shall either (i) be converted to Extended Term Loan of such
Existing Term Loan Tranche, on a pro rata basis based on the aggregate principal
amount of Term Loan of such Existing Term Loan Tranche included in each such
Extension Elections or (ii) to the extent such option is expressly set forth in
the respective Extension Request, the Borrowers shall have the option to
increase the amount of Extended Term Loans so that such excess does not exist.

(c) Extended Term Loans shall be established pursuant to an amendment (each, a
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Term Lender, providing an Extended Term Loan thereunder
which shall be consistent with the provisions set forth in Section 2.26(a) above
(but which shall not require the consent of any other Lender). The
Administrative Agent shall promptly notify each relevant Lender as to the
effectiveness of

 

51



--------------------------------------------------------------------------------

each Extension Amendment. After giving effect to the Extension, the Commitments
shall cease to be a part of the Tranche they were a part of immediately prior to
the Extension and shall be a new Tranche hereunder.

(d) With respect to any Extension consummated by the Borrowers pursuant to this
Section 2.26, such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement. The Administrative Agent
and the Lenders hereby consent to each Extension and the other transactions
contemplated by this Section 2.26 (including, for the avoidance of doubt,
payment of any interest or fees in respect of any Extended Term Loan on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Credit Agreement (including, without
limitation, Sections 2.11, 2.12, 2.18 or 10.7) or any other Loan Document that
may otherwise prohibit any Extension or any other transaction contemplated by
this Section 2.26, provided that such consent shall not be deemed to be an
acceptance of the Extension Request.

(e) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Loans incurred pursuant
thereto, (ii) modify the scheduled repayments with respect to any Existing Term
Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans converted pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans), (iii) make such other changes to this Agreement
and the other Loan Documents consistent with the provisions and intent of
Section 2.10, (iv) establish new Tranches or sub-Tranches in respect of Term
Loans so extended and such technical amendments as may be necessary in
connection with the establishment of such new Tranches or sub-Tranches, in each
case on terms consistent with this Section 2.26, and (v) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.26, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment. Notwithstanding the foregoing, the Administrative
Agent shall have the right (but not the obligation) to seek the advice or
concurrence of the Required Lenders with respect to any matter contemplated by
this Section 2.26 and, if the Administrative Agent seeks such advice or
concurrence, the Administrative Agent shall be permitted to enter into such
amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extension, the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

52



--------------------------------------------------------------------------------

2.27 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrowers may, at any time and from time to time after
the Closing Date, conduct reverse Dutch auctions in order to purchase Term Loans
(an “Auction”) (each such Auction to be managed exclusively by the
Administrative Agent or another investment bank of recognized standing selected
by the Borrowers following consultation with the Administrative Agent (in such
capacity, the “Auction Manager”)), so long as the following conditions are
satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.27 and Schedule 2.27(a);

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each Auction Notice and at the time of purchase of the Term
Loans in connection with any Auction;

(iii) the principal amount (calculated on the face amount thereof) of all Term
Loans that the Borrowers offer to purchase in any such Auction shall be no less
than $5,000,000 (unless another amount is agreed to by the Administrative
Agent);

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrowers shall automatically be cancelled
and retired by the Borrowers on the settlement date of the relevant purchase
(and may not be resold);

(v) no more than one Auction may be ongoing at any one time; and

(vi) at the time of each purchase of Term Loans through an Auction, the
Borrowers shall have delivered to the Auction Manager an officer’s certificate
of a Responsible Officer certifying as to compliance with preceding clauses
(ii) and (iii).

(b) The Borrowers must terminate an Auction if they fail to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans, pursuant to the
Auction. If the Borrowers commence any Auction (and all relevant requirements
set forth above which are required to be satisfied at the time of the
commencement of the respective Auction have in fact been satisfied), and if at
such time of commencement the Borrowers believe in good faith that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrowers shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
Auction, and any such failure shall not result in any Default or Event of
Default hereunder. With respect to all purchases of Term Loans made by the
Borrowers pursuant to this Section 2.27, (x) the Borrowers shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrowers and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.18 or
10.7. At the time of purchases of Term Loans pursuant to an Auction, the then
remaining scheduled repayments shall be reduced by the aggregate principal
amount (taking the face amount thereof) of Term Loans repurchased pursuant to
such Auction with such reduction to be applied to such repayments on a pro rata
basis (based on the then-remaining principal amount of each such repayment).

 

53



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.27 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.11, 2.12, 2.18 or 10.7 (it being understood and
acknowledged that purchases of the Term Loans by the Borrowers contemplated by
this Section 2.27 shall not constitute Investments by the Borrowers)) or any
other Loan Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.27. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Section 9 and Section 10.5 mutatis mutandis as if each reference therein to
the “Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

2.28 Sponsor and Affiliate Term Loan Repurchases. Notwithstanding anything to
the contrary in this Credit Agreement, the Sponsor, any Sponsor Affiliate or any
other Affiliate of the Borrowers may be an assignee in respect of Term Loans
(and to such extent shall constitute an “Assignee”); provided that:

(a) the aggregate principal amount of Term Loans held by the Sponsor and the
Sponsor Affiliates at any time shall not exceed 25% of the aggregate outstanding
principal amount of the Term Loans (the “Cap”);

(b) any such Term Loans acquired by the Sponsor or any Sponsor Affiliate may,
with the consent of the Borrowers, be contributed to the Borrowers (whether
through any of their direct or indirect parent entities or otherwise) and
exchanged for junior debt or equity securities of such parent entity or the
Borrowers that are otherwise permitted to be issued by such entity at such time
and any such Term Loans so contributed to the Borrowers shall automatically be
cancelled and retired by the Borrowers on the settlement date of the relevant
purchase (and may not be resold);

(c) notwithstanding anything to the contrary in the definition of “Required
Lenders”, or in Section 10.1, the Sponsor or any Sponsor Affiliate holders of
any Term Loans acquired pursuant to this Section 2.28 shall not be entitled to
vote such Term Loans in any “Required Lender” vote pursuant to the terms of this
Agreement or any other Loan Document (it being understood that the holder of
such Term Loans shall have the right to consent to votes requiring the consent
of “all Lenders” or “all Lenders directly and affected thereby” pursuant to
Section 10.1 or otherwise), and for purposes of any such vote such Term Loans
shall be deemed to have been voted in proportion to the votes of the other
Lenders;

(d) the Sponsor and the Sponsor Affiliates shall be prohibited from being
appointed as, or succeeding to the rights and duties of, Administrative Agent
under this Agreement and the other Loan Documents until such time (if any) as
when all Obligations (other than those held by the Sponsor or any of its
Affiliates) have been paid in full in cash;

(e) by acquiring a Term Loan hereunder, each of the Sponsor and each Sponsor
Affiliate thereof shall be deemed to have (I) waived its right to receive
information prepared by Administrative Agent or any Lender (or any advisor,
agent or counsel thereof) under or in connection with the Loan Documents (in
each case to the extent not provided to the Loan Parties) and attend any meeting
or conference call with Administrative Agent or any Lender, (II) agreed that it
is prohibited from making or bringing any claim, in its capacity as a Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Loan Documents, and (III) agreed, without
limiting its rights as a Lender described in this Section 2.28, that it will
have no right whatsoever to require Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to this
Agreement or any other Loan Document;

 

54



--------------------------------------------------------------------------------

(f) any Term Loans acquired by Holdings or any Subsidiary thereof pursuant to
this Section 2.28 shall be immediately canceled (or contributed to the Borrowers
for cancelation);

(g) the Sponsor or such Sponsor Affiliate identifies itself as an Affiliate of
the Loan Parties prior to the assignment of Term Loans to it pursuant to the
respective Assignment and Assumption Agreement; and

(h) the assigning Lender and the Sponsor or such Sponsor Affiliate shall execute
and deliver to the Administrative Agent an assignment agreement substantially in
the form of Exhibit D-2 hereto (an “Affiliated Lender Assignment and
Assumption”) in lieu of an Assignment and Assumption.

2.29 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrowers may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans, New Term Loans or Extended Term Loans), in
the form of Other Term Loans or Other Term Loan Commitments pursuant to a
Refinancing Amendment; provided that (A) such Credit Agreement Refinancing
Indebtedness will rank pari passu in right of payment and of Collateral with the
other Loans and Commitments hereunder, (B) such Credit Agreement Refinancing
Indebtedness will have such pricing and optional prepayment terms as may be
agreed by the Borrowers and the Lenders thereof (provided that such Credit
Agreement Refinancing Indebtedness may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment), (C) such Credit Agreement Refinancing Indebtedness will
have a maturity date later than the maturity date of, and will have a Weighted
Average Life to Maturity that is not shorter than, the Term Loans being
refinanced, (D) subject to clauses (B) and (C) above, such Credit Agreement
Refinancing Indebtedness will have terms and conditions that are substantially
identical to, or less favorable to (as reasonably determined by the Borrowers)
the lenders or investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (E) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans being
so refinanced; provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrowers and the Lenders thereof and applicable only during periods
after the then Latest Maturity Date. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 5.2 (and for purposes thereof the incurrence
of the Credit Agreement Refinancing Indebtedness shall be deemed to be a
irrevocable notice pursuant to Section 2.2) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions and officers’ certificates, in each
case consistent with those delivered on the Closing Date under Section 5.1
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent), and customary reaffirmation agreements. Each Tranche
of Credit Agreement Refinancing Indebtedness incurred under this Section 2.29(a)
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof, unless otherwise
agreed by the Administrative Agent. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to

 

55



--------------------------------------------------------------------------------

the extent (but only to the extent) necessary to reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans and/or Other Term Loan Commitments).

(b) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.29 and, if the
Administrative Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Borrowers in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrowers unless
and until it shall have received such advice or concurrence; provided, however
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such amendments entered into with the Borrowers
by the Administrative Agent hereunder shall be binding and conclusive on the
Lenders.

(c) This Section 2.29 shall supersede any provisions in Section 2.18 or 10.1 to
the contrary.

SECTION 3.

[RESERVED]

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Term Loans, Holdings and the Borrowers hereby jointly represent
and warrant (as to themselves and each of their Subsidiaries) to the
Administrative Agent and each Lender, which representations and warranties shall
be deemed made on the Closing Date and on the date of each borrowing of Term
Loans hereunder, that:

4.1 Financial Condition. The (i) audited income statement of Vince for the
fiscal years ending as at January 29, 2011, January 28, 2012 and February 2,
2013, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, and (ii) unaudited consolidated balance sheet of
Vince as of April 27, 2013 and August 3, 2013, and the related consolidated
statements of income and of cash flows for the fiscal quarters ended on such
dates present fairly in all material respects the financial condition of Vince
as at such dates, and the results of its operations and its cash flows (as
applicable) for the respective periods then ended. All such financial
statements, including the related schedules and notes thereto and normal
year-end adjustments, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and, in the case of
such unaudited financial statements, subject to normal year-end adjustments and
the absence of footnotes). Except as set forth on Schedule 4.1, as of the
Closing Date, Holdings and its Subsidiaries (i) do not have any material
Guarantee Obligations, contingent liabilities or material liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, which are not
reflected in the most recent financial statements referred to in this paragraph
but which would in accordance with GAAP be so reflected in a consolidated
balance sheet of Holdings as of the Closing Date and (ii) are not party to any
arrangement to pay principal or interest with respect to any Indebtedness of any
Person which is not

 

56



--------------------------------------------------------------------------------

reflected in the most recent financial statements referred to in this paragraph,
(x) which was incurred by Holdings or any of its Subsidiaries or guaranteed by
Holdings or any of its Subsidiaries at any time or the proceeds of which are or
were transferred to or used by Holdings or any of its Subsidiaries and (y) the
payments in respect of which are intended to be made with the proceeds of
payments to such Person by Holdings or any of its consolidated Subsidiaries or
with any Indebtedness or Capital Stock issued Holdings or any such Subsidiary.

4.2 No Change.

(a) As of the Closing Date there has been no event, circumstance, development,
change or effect since February 2, 2013 that has had or would reasonably be
expected to have a Material Adverse Effect.

(b) At any time after the Closing Date as of which this representation and
warranty is made or deemed made, there has been no event, development or
circumstance since February 2, 2013 that has had or would reasonably be expected
to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of Holdings, the Borrowers and their
Restricted Subsidiaries (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, only where if applicable, the equivalent
status in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, (ii) has the corporate or organizational power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged except, in each case, to the extent that any such failure to
have such power, authority or right would not reasonably be expected to have a
Material Adverse Effect and (iii) is duly qualified as a foreign corporation or
limited liability company and in good standing (where such concept is relevant)
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, in
each case, to the extent that the failure to be so qualified or in good standing
(where such concept is relevant) would not reasonably be expected to have a
Material Adverse Effect and (b) is in compliance with all Requirements of Law
except to the extent that any such failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to borrow
hereunder. Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the extensions of
credit on the terms and conditions of this Agreement. Except as would not
reasonably be expected to have a Material Adverse Effect, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority is required in connection with the extensions of credit
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect or the failure to obtain which would not reasonably be expected
to have a Material Adverse Effect and (ii) the filings referred to in
Section 4.17. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealing.

 

57



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not (a) violate the organizational or governing documents of any of
the Loan Parties, (b) violate in any material respect any Requirement of Law or
any material Contractual Obligation of Holdings, the Borrowers or any of their
Restricted Subsidiaries or (c) result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
permitted by Section 7.3).

4.6 No Material Litigation. No litigation, proceeding or, to the knowledge of
Holdings and the Borrowers, investigation of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings and the
Borrowers, likely to be commenced within a reasonable time period against
Holdings, the Borrowers or any of the Restricted Subsidiaries or against any of
their Properties or revenues which, taken as a whole, (a) are material and
adverse with respect to any of the Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Except as set forth in Schedule 4.8A, each of
Holdings, the Borrowers and their Restricted Subsidiaries has good and
marketable title in fee simple to, or a valid leasehold interest in or in the
case of real property subject to a license, a right to use, all its real
property, and good title to, or a valid leasehold interest in or right to use,
all its other Property (other than Intellectual Property), in each case, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and none of such Property is subject to any Lien except as
permitted by the Loan Documents. Schedule 4.8B lists all real property which is
owned, leased or licensed to use by any Loan Party as of the Closing Date.

4.9 Intellectual Property. Each of Holdings, the Borrowers and their Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens, except for Liens permitted by Section 7.3 and except where the
failure to so own or have a license to use would not reasonably be expected to
have a Material Adverse Effect. To Holdings’ or the Borrowers’ knowledge, no
holding, injunction, decision or judgment has been rendered by any Governmental
Authority and none of Holdings, the Borrowers or any of their Restricted
Subsidiaries has entered into any settlement stipulation or other agreement
(except license agreements in the ordinary course of business) which would
cancel the validity of Holdings’, the Borrowers’ or any Restricted Subsidiary’s
rights in any Intellectual Property owned or licensed by Holdings, the Borrowers
or any Restricted Subsidiary (the “Borrower Intellectual Property”) in any
respect that would reasonably be expected to have a Material Adverse Effect. To
Holdings’ or the Borrowers’ knowledge, no pending claim has been asserted or
threatened in writing by any Person challenging the use by Holdings, the
Borrowers or its Restricted Subsidiaries of any Borrower Intellectual Property
or the validity of any Borrower Intellectual Property, except in each case as
would not reasonably be expected to have a Material Adverse Effect. To Holdings’
or the Borrowers’ knowledge, the use of any Borrower Intellectual Property by
Holdings, the Borrowers or their Restricted Subsidiaries does not infringe on
the rights of any other Person in a manner that would reasonably be expected to
have a Material Adverse Effect. Holdings, the Borrowers and their Restricted
Subsidiaries have taken all commercially reasonable actions that in the exercise
of their reasonable business judgment should be taken to protect the Borrower
Intellectual Property, including Borrower Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

4.10 Taxes. Each of Holdings, the Borrowers and each of their Restricted
Subsidiaries (i) has timely filed or caused to be filed all federal, state,
provincial and other Tax returns that are required to be filed by it, and
(ii) has duly and timely paid all Taxes shown to be due and payable on said
returns and all other Taxes, fees or other charges imposed on it or any of its
Property, assets, income, businesses and franchises by any Governmental
Authority responsible for administering Taxes (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of Holdings, the Borrowers or such
Restricted Subsidiary, as the case may be), except in each case where the
failure to do so would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There are no current, proposed or,
to the knowledge of Holdings, the Borrowers or any of their Restricted
Subsidiaries, pending Tax assessments, deficiencies or audits against Holdings,
the Borrowers or any of their Restricted Subsidiaries, as the case may be,
except those that are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of Holdings, the Borrowers or such
Restricted Subsidiary, as the case may be, or that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Term Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Lender (through the Administrative Agent) or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

4.12 ERISA.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412(a) of the
Code or Section 302(a)(2) of ERISA) has occurred during the five-year period
prior to the date on which this representation is made with respect to any
Single Employer Plan, and each Plan has complied with the applicable provisions
of ERISA and the Code; no termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Single Employer Plan has arisen, during
such five-year period; the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits; none of
Holdings, the Borrowers nor any of their Restricted Subsidiaries has had (or
reasonably expects to have) a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA and, to the knowledge of Holdings and the Borrowers,
no Multiemployer Plan is in Reorganization or Insolvent.

(b) Holdings, the Borrowers and their Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA that is maintained by a Commonly Controlled Entity
(other than Holdings, the Borrowers and their Restricted Subsidiaries) (a
“Commonly Controlled Plan”) merely by virtue of being treated as a single
employer under Title IV of ERISA with the sponsor of such plan that would
reasonably be likely to have a Material Adverse Effect and result in a direct
obligation of Holdings, the Borrowers and their Restricted Subsidiaries to pay
money.

 

59



--------------------------------------------------------------------------------

4.13 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

4.14 Subsidiaries.

(a) The Subsidiaries listed on Schedule 4.14 constitute all the Subsidiaries of
Holdings at the Closing Date. Schedule 4.14 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Capital Stock of the Borrowers or
any of their Restricted Subsidiaries.

4.15 Environmental Matters. Other than exceptions to any of the following that
would not reasonably be expected to have a Material Adverse Effect: none of
Holdings, the Borrowers or any of their Restricted Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the Business; or (ii) has become subject to any Environmental
Liability.

4.16 Accuracy of Information, etc. No statement or information (excluding the
projections and pro forma financial information referred to below and
information of a general economic or general industry nature) contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any certificate furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents when
taken as a whole, contained as of the date such statement, information, or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances under which such statements contained therein. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact, that such financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance can be given that the projected results will be
realized, and that actual results during the period or periods covered by such
projections and financial information may differ significantly from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

4.17 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general

 

60



--------------------------------------------------------------------------------

equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing) in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Guarantee and Collateral Agreement. In the case of
(i) the Pledged Securities described in the Guarantee and Collateral Agreement,
when any stock certificates or notes, as applicable, representing such Pledged
Securities are delivered to the Administrative Agent, together with appropriate
blank instruments of transfer and (ii) the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements in appropriate
form are filed, within the time periods (if any) required by applicable law, in
the offices specified on Schedule 4.17 (which financing statements have been
duly completed and executed (as applicable) and delivered to the Administrative
Agent) and such other filings as are specified on Schedule 4.17 are made, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (to the extent a security
interest in such Collateral can be perfected through the filing of financing
statements in the offices specified on Schedule 4.17 and the filings specified
on Schedule 4.17, and through the delivery of the Pledged Securities and such
instruments of transfer required to be delivered on the Closing Date), as
security for the Obligations, in each case prior and superior in right to any
other Person (except (i) in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3 and (ii) Liens having priority by operation of
law) to the extent required by the Guarantee and Collateral Agreement.

(b) Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the mortgaged property described therein and
proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrowers, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens permitted by Section 7.3
or other encumbrances or rights permitted by the relevant Mortgage).

4.18 Solvency. Holdings and its Subsidiaries, taken as a whole, are, and (after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and with the ABL Facility and the redemption,
repayment, defeasance, repayment or refinancing of any Indebtedness
substantially simultaneously therewith) will be, Solvent.

4.19 Senior Indebtedness.

All borrowings of Term Loans permitted under this Agreement are, and when
incurred or issued will be, permitted under (and shall give rise to no breach or
violation of) the ABL Facility, any Junior Indebtedness and any Permitted
Amendment or Refinancing of any of the foregoing (or under the definitive
documentation relating thereto).

4.20 Labor Matters. There are no strikes or other labor disputes against
Holdings, the Borrowers or any of its Restricted Subsidiaries pending or, to the
knowledge of Holdings or the Borrowers, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of Holdings, the Borrowers and their
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Requirement of Law dealing with such matters that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. All payments due from Holdings, the Borrowers or any of
their Restricted Subsidiaries on account of employee health and welfare
insurance that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect if not paid have been paid or accrued as a
liability on the books of Holdings, the Borrowers or the relevant Restricted
Subsidiary.

 

61



--------------------------------------------------------------------------------

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

4.22 Anti-Money Laundering and Economic Sanctions Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, Affiliate (i) has
violated or is in violation of any applicable Anti-Money Laundering Law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds of
the Term Loans from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate that is
acting or benefiting in any capacity in connection with the Term Loans is an
Embargoed Person.

(c) Except as otherwise authorized by OFAC, to the extent applicable to such
Person, no Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate acting
or benefiting in any capacity in connection with the Term Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

4.23 FCPA. Holdings, the Borrowers and each of their Subsidiaries is in
compliance with the U.S. Foreign Corrupt Practices Act of 1977, as amended,
except as would not reasonably be expected to result in a Material Adverse
Effect. No part of the proceeds of the Loans has been or will be used by
Holdings, the Borrowers or their Subsidiaries, directly or indirectly, for any
payments to any Person, governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, in each case, except as would not reasonably
expected to have a Material Adverse Effect.

4.24 Insurance. The properties of the Borrowers and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations.

 

62



--------------------------------------------------------------------------------

4.25 Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission
will be payable with respect to the execution and delivery of this Agreement and
the other Loan Documents.

SECTION 5.

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction (or waiver), prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Security Documents. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrowers, the Joint Lead Arrangers, the Syndication Agent, the
Documentation Agent and each Lender whose name appears on the signature pages
hereof (or, with respect to each Person which shall be a Lender as of the
Closing Date, a duly completed, executed and delivered Lender Addendum) and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the Loan
Parties and the Administrative Agent.

(b) Existing Indebtedness. (i) Holdings, the Borrowers and their Restricted
Subsidiaries shall have no Indebtedness for borrowed money outstanding as of the
Closing Date other than under the Term Facility, the ABL Facility and the other
Indebtedness permitted by Section 7.2, and (ii) Holdings, the Borrowers and
their Subsidiaries shall have repaid in full all Indebtedness outstanding under
the Kellwood Intercompany Note, together with all accrued but unpaid interest,
fees and other amounts owing thereunder.

(c) Transactions, etc. The following transactions shall be consummated:

(i) The IPO shall have been consummated;

(ii) Substantially concurrently with the satisfaction of the other conditions
precedent set forth in this subsection 5.1(c), Holdings, the Borrowers and
certain of their Subsidiaries shall have entered into the ABL Facility; and

(iii) The Administrative Agent shall have received a counterpart of the ABL
Intercreditor Agreement, signed by the administrative agent under the ABL
Facility and acknowledged by Holdings, Borrowers and the Subsidiary Guarantors
party thereto.

(d) Fees. The Administrative Agent shall have received all fees required to be
paid, and all reasonable out-of-pocket expenses for which reasonably detailed
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Closing Date.

(e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer on behalf of
Holdings, substantially in the form of Exhibit G hereto.

 

63



--------------------------------------------------------------------------------

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(h) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of Kirkland & Ellis LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares, if any, of Capital
Stock of the Borrowers and (to the extent required by the terms of
Section 6.8(d) and the Guarantee and Collateral Agreement) each of the
Borrowers’ Subsidiaries pledged to the Administrative Agent pursuant to (and, in
the case of the Capital Stock of any Foreign Subsidiary, subject to the
limitations of) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) required
to be pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein with the priority provided
for in the Security Documents, shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(k) Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.5(c).

(l) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The Lenders
shall have received (i) the unaudited pro forma consolidated balance sheet of
Holdings and its consolidated Subsidiaries (the “Pro Forma Balance Sheet”),
certified by Holdings as having been prepared giving effect (as if such events
had occurred on such date) to (A) the Term Loans to be made on the Closing Date
and the use of the proceeds thereof, (B) the IPO and (C) the payment of fees and
expenses in connection with the foregoing; and (ii) the financial statements of
Holdings and its Subsidiaries referred to in Section 4.1. The Pro Forma Balance
Sheet shall have been prepared based upon the best information available to
Holdings as of the date of delivery thereof, and present fairly in all material
respects on a pro forma basis the estimated financial position of Holdings and
its consolidated Subsidiaries as at the end of the fiscal quarter ending
August 3, 2013, assuming that the events specified in the preceding sentence had
actually occurred at such date, and shall be so certified by the Borrowers.

(m) Certificate of Representations and Warranties. The Administrative Agent
shall have received a certificate of representations and warranties from the
Borrowers, executed by a financial officer of the Borrowers, substantially in
the form attached hereto as Exhibit E.

 

64



--------------------------------------------------------------------------------

(n) Know Your Customer. On or before the Closing Date, the initial Lenders shall
have received all documentation and other information that such initial Lender
requests at least 10 days prior to the Closing Date in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

(o) Other Certifications. The Administrative Agent shall have received the
following:

(i) a copy of the bylaws or other similar organizational document of each Loan
Party and each amendment thereto, certified as being a true and correct copy
thereof by the applicable Loan Party;

(ii) a copy of a certificate of the applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized, dated reasonably near
the date of the initial extension of credit, listing the charter or other
similar organizational document of such Loan Party and each amendment thereto on
file in such office and, if available, certifying that (A) such amendments are
the only amendments to such Person’s charter on file in such office, (B) such
Person has paid all franchise taxes to the date of such certificate and (C) such
Person is duly organized and in good standing or full force and effect under the
laws of such jurisdiction; and

(iii) a certificate, dated the Closing Date and signed by a Responsible Officer
of Holdings, confirming compliance with the conditions set forth in Sections
5.2(a) and (b).

5.2 Conditions to All Extensions of Credit. The agreement of each Lender to make
any extension of credit (other than New Term Loans) requested to be made by it
is subject to the satisfaction (or waiver), prior to or concurrently with the
making of such extension of credit on any date, of the following conditions
precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Section 4 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such extension of credit, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.2, the representations and warranties
contained in Section 4.1 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.1(a) and (b), respectively.

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit required to be made on
such date.

5.3 New Term Loans. Prior to the incurrence of any New Term Loans, Holdings and
the Borrowers shall have satisfied (or caused to be satisfied) all of the
applicable conditions set forth in Section 2.25 and the relevant Joinder
Agreement.

 

65



--------------------------------------------------------------------------------

SECTION 6.

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrowers (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or the
Administrative Agent hereunder (other than contingent or indemnification
obligations not then due), Holdings and the Borrowers shall and (to the extent
relevant) shall cause each of the Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on Intralinks):

(a) within 120 days after the end of each fiscal year of Holdings, commencing
with the fiscal year ending on or around February 1, 2014, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on by
independently certified public accountants of nationally recognized standing
without qualification, exception or explanatory statement as to “going concern”
(other than any such exception or explanatory statement (but not qualification)
that is expressly solely with respect to, or expressly resulting solely from,
(i) an upcoming maturity date of a Term Facility occurring within one year from
the time such report is delivered or (ii) an inability or potential inability to
satisfy the covenant set forth in Section 7.1 of this Agreement on a future date
or in a future period) or qualification arising out of the scope of the audit;
and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
commencing with the fiscal quarter ending on or around November 2, 2013
(provided, that for the fiscal quarter ending on or around November 2, 2013,
such financial statements shall be due within the time period prescribed by the
SEC reporting requirements), the unaudited consolidated balance sheet of
Holdings and its consolidated Restricted Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the lack of notes); all such financial
statements to be complete and correct in all material respects and to be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein and except, in the case of the financial statements referred to in
clause (b), for customary year-end adjustments and the absence of footnotes).

If Holdings has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on Form
10-Q or 10-K contains any of the foregoing items, the Lenders will accept such
Form 10-Q or 10-K in lieu of such items; provided that such filings shall be
delivered to the Administrative Agent and each Lender in the same manner as set
forth below. Documents required to be delivered pursuant to this Section 6.1 may
be delivered by posting such documents electronically with notice of such
posting to the Administrative Agent and each Lender and if so posted, shall be
deemed to have been delivered on the date (i) on which the Borrowers posts such
documents, or provides a link thereto on the Borrowers’ website on the Internet
at www.vince.com, or (ii) on which such documents are posted on the Borrowers’
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

66



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (f), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants of
the Borrowers in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines and will not be required if such accountants no longer provide such
certificates to its customers (or their lenders) generally);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer on behalf of Holdings
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) (x) if
applicable for such period, a Compliance Certificate containing all information
and calculations necessary for determining compliance by Holdings, the Borrowers
and its Subsidiaries with the provisions of Section 7.1 as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any new Subsidiary and of any change in the jurisdiction of organization of
any other Loan Party and a listing of any new registrations, and applications
for registration, of Intellectual Property acquired or made by any Loan Party
since the date of the most recent list delivered pursuant to this clause
(y) (or, in the case of the first such list so delivered, since the Closing
Date);

(c) as soon as available, but in any event not later than 90 days after the end
of each fiscal year of Holdings (commencing with the fiscal year ending on or
nearest to February 1, 2014), a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of Holdings, the
Borrowers and their Restricted Subsidiaries as of the end of the following
fiscal year and the related consolidated statements of projected cash flow and
projected income (collectively, the “Annual Operating Budget”);

(d) promptly after the same are sent, copies of all financial statements and
reports that Holdings or the Borrowers sends to the holders of any class of its
debt securities or public equity securities (except for Permitted Investors)
and, promptly after the same are filed, copies of all financial statements and
reports that Holdings or the Borrowers may make to, or file with, the SEC, in
each case to the extent not already provided pursuant to Section 6.1 or any
other clause of this Section 6.2;

(e) promptly upon delivery thereof to Holdings or the Borrowers and to the
extent permitted, copies of any accountants’ letters addressed to its Board of
Directors (or any committee thereof); and

(f) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the reasonable request from
any Lender) may from time to time reasonably request.

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrowers posts such documents, or
provides a link thereto on the Borrowers’ website on the Internet at
www.vince.com, or (ii) on which such documents are posted on the Borrowers’
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

67



--------------------------------------------------------------------------------

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
Holdings, the Borrowers or their Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance.

(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights (other than
Intellectual Property rights, the maintenance of which is addressed in
Section 6.5(b)), privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 or except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Except, in any case, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, comply, and cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws; and

(c) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Releases of Materials of Environmental Concern occurring at any of its
properties, in each case in accordance with the requirements of all
Environmental Laws; provided that none of the Borrowers nor any of the
Restricted Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that either (A) (i) its
obligation to do so is being contested in good faith and by proper proceedings,
and (ii) appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP, or (B) the failure to make such
undertaking could not reasonably be expected to result in a Material Adverse
Effect.

6.5 Maintenance of Property; Insurance.

(a) Keep all material Property necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted.

(b) Take all commercially reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the Borrower
Intellectual Property, including, filing of applications for renewal, affidavits
of use and affidavits of incontestability, except in each case to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(c) Maintain insurance with financially sound and reputable insurance companies
(after giving effect to any self-insurance compatible with the following
standards) insurance on all its material Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
All such insurance shall, to the

 

68



--------------------------------------------------------------------------------

extent customary (but in any event, not including business interruption
insurance and personal injury insurance) (i) provide that no cancellation
thereof shall be effective until at least 10 days after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent as insured party or loss payee.

(d) If any portion of any Property subject to a Mortgage is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrowers
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(e) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (A) a non-contributing
mortgage clause (regarding improvements to real estate) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Administrative Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative Agent, (B) a provision
to the effect that none of the Loan Parties or any other Person shall be a
co-insurer and (C) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Loan
Parties, (ii) cause commercial general liability policies to be endorsed to name
the Administrative Agent as an additional insured, (iii) cause business
interruption policies to name the Administrative Agent as a loss payee, and
(iv) cause each such policy referred to in this Section 6.5 to also provide that
it shall not be canceled, modified or not renewed (A) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (B) for any other reason
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent.

(f) Deliver to the Administrative Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence satisfactory to the Agent of payment of the premium therefor.

6.6 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
material dealings and transactions in relation to its business and activities,
(b) permit representatives of any Lender to visit and inspect any of its
properties (in the case of any real property lease, to the extent permitted in
the relevant lease agreement) and examine and make abstracts from any of its
books and records upon reasonable prior notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent),
(c) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of Holdings, the Borrowers and their Restricted Subsidiaries with officers and
employees of Holdings, the Borrowers and their Restricted Subsidiaries, and
(provided that any Lender shall coordinate any request for such discussions
through the Administrative Agent), (d) permit representatives of the
Administrative Agent to have reasonable discussions regarding the business,
operations, properties and financial and other condition of Holdings, the
Borrowers and their Restricted Subsidiaries with its independent certified
public accountants;

 

69



--------------------------------------------------------------------------------

provided that a Responsible Officer of Holdings or the Borrowers shall be
present during such discussion and any such discussions with Holdings’
independent certified public accountants at Holdings’ expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year.

6.7 Notices. Promptly upon a Responsible Officer of Holdings or any Loan Party
obtaining knowledge thereof, give notice to the Administrative Agent (who shall
promptly notify each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between Holdings, the Borrowers or any of its Restricted Subsidiaries and any
other Person, that in either case, could reasonably be expected to have a
Material Adverse Effect;

(c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings, the Borrowers or any Restricted
Subsidiary knows thereof: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to a Single Employer Plan, the creation of any Lien in favor of the PBGC or a
Single Employer Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan, (ii) the institution of proceedings or
the taking of any other action by the PBGC or Holdings or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan or (iii) the
occurrence of any similar events with respect to a Commonly Controlled Plan,
that would reasonably be likely to result in a direct obligation of Holdings,
the Borrowers or any of its Restricted Subsidiaries to pay money;

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(e) the acquisition of any Property after the Closing Date in which the
Administrative Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrowers or the relevant Restricted
Subsidiary proposes to take with respect thereto.

6.8 Additional Collateral, etc.

(a) With respect to any Property (other than Vehicles, cash, Cash Equivalents
and other assets expressly excluded from the Collateral or excluded from the
requirement that a Lien is perfected on such Property pursuant to the Security
Documents) located in the United States acquired after the Closing Date by any
Loan Party (other than (x) any interests in real property and any Property
described in paragraph (b) of this Section 6.8, (y) any Property subject to a
Lien expressly permitted by Section 7.3(g) and (z) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a)) as to which the Administrative Agent for the
benefit of the Secured Parties does not have a perfected Lien, promptly (i) give
notice of such Property to the Administrative Agent and execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent reasonably

 

70



--------------------------------------------------------------------------------

requests to grant to the Administrative Agent for the benefit of the Secured
Parties a security interest in such Property and (ii) take all actions
reasonably requested by the Administrative Agent to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in such Property (with respect to Property of a type owned by a
Loan Party as of the Closing Date to the extent the Administrative Agent for the
benefit of the Secured Parties, has a perfected security interest in such
Property as of the Closing Date), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent. Any Instrument, Certificated
Security (other than in respect of the Capital Stock of any Subsidiary),
Security or Chattel Paper in excess of $500,000 shall be promptly delivered to
the Administrative Agent indorsed in a manner reasonably satisfactory to the
Administrative Agent to be held as Collateral pursuant to the relevant Security
Document.

(b) With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$2,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.3(g)),
(i) give notice of such acquisition to the Administrative Agent and execute and
deliver a first priority Mortgage (subject to Liens permitted by Section 7.3) in
favor of the Administrative Agent for the benefit of the Secured Parties,
covering such real property (provided that no Mortgage nor survey shall be
obtained if the Administrative Agent determines in consultation with the
Borrowers that the costs of obtaining such Mortgage or survey are excessive in
relation to the value of the security to be afforded thereby), (ii) provide the
Lenders with (1) a lenders’ title insurance policy with extended coverage
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as (2) “Life-of-Loan” flood hazard determination
(together with an executed notice to Borrower) and evidence of flood insurance,
if applicable and (3) a current ALTA survey thereof, together with a surveyor’s
certificate unless the title insurance policy referred to above shall not
contain an exception for any matter shown by a survey (except to the extent an
existing survey has been provided and specifically incorporated into such title
insurance policy) and shall include all reasonably requested survey-related
endorsements, each in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) With respect to any new Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any Domestic Subsidiary that was previously an
Excluded Subsidiary that no longer qualifies as an Excluded Subsidiary) by any
Loan Party, promptly (i) give notice of such acquisition or creation to the
Administrative Agent and, if requested by the Administrative Agent, execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party, and (iii) if such new
Subsidiary is a wholly owned Domestic Subsidiary (and is not an Excluded
Subsidiary), cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary (to
the extent

 

71



--------------------------------------------------------------------------------

the Administrative Agent, for the benefit of the Secured Parties, has a
perfected security interest in the same type of Collateral as of the Closing
Date), including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(d) With respect to any new first tier Foreign Subsidiary that is a Material
Subsidiary (and is not an Unrestricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Administrative Agent and, if requested by the
Administrative Agent, execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or reasonably advisable in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in the Capital Stock of such new
Subsidiary that is owned by such Loan Party (provided that in no event shall
more than 65% of the total outstanding voting Capital Stock of any such Foreign
Subsidiary be required to be so pledged), and (ii) to the extent permitted by
applicable law, deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, and take
such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, necessary to perfect or ensure appropriate priority the
Lien of the Administrative Agent thereon.

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (w) any Excluded Subsidiary be required to
guarantee the obligations of the Borrowers, (x) the assets of any Excluded
Subsidiary constitute security or secure, or such assets or the proceeds of such
assets be required to be available for, payment of the obligations of the
Borrowers or any Domestic Subsidiary, (y) more than 65% of the voting stock of
any Foreign Subsidiary directly held by the Borrowers or any Subsidiary
Guarantor be required to be pledged to secure the obligations of the Borrowers
or any Domestic Subsidiary or (z) any Capital Stock of any Foreign Subsidiary
not directly owned by the Borrowers or any Subsidiary Guarantor be required to
be pledged to secure the obligations of the Borrowers or any Domestic
Subsidiary.

6.9 Further Assurances. Maintain the security interest created by the Security
Documents as a perfected security interest having at least the priority
described in Section 4.17 (to the extent such security interest can be perfected
through the filing of UCC-1 financing statements, the Intellectual Property
filings to be made pursuant to Schedule 4 of the Guarantee and Collateral
Agreement or the delivery of Pledged Securities required to be delivered under
the Guarantee and Collateral Agreement), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Administrative Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the Uniform Commercial Code (or other
similar laws) in effect in any United States jurisdiction with respect to the
security interests created hereby.

6.10 Use of Proceeds. The proceeds of the Initial Term Loans shall be used to
finance the repayment in full of the Kellwood Intercompany Note and the payment
of related fees and expenses. The proceeds of any New Term Loans after the
Closing Date shall be used as specified in the applicable Joinder Agreement.

 

72



--------------------------------------------------------------------------------

6.11 Credit Ratings. For so long as any Term Loans remain outstanding, use its
commercially reasonable efforts to maintain a public corporate family rating
with respect to the Borrowers and a public credit rating with respect to the
Loans, in each case from each of Moody’s and S&P.

6.12 Post-Closing Obligations. Perform all actions indentified on Schedule 6.12
by the deadlines set forth therein as such deadlines may be extended by the
Administrative Agent in its sole discretion.

SECTION 7.

NEGATIVE COVENANTS

Holdings and the Borrowers (on behalf of themselves and each of the Restricted
Subsidiaries) hereby agree that, so long as the Commitments remain in effect or
any Term Loan or other amount is owing to any Lender or the Administrative Agent
hereunder (other than contingent or indemnification obligations not then due),
Holdings and the Borrowers shall not, and shall not permit any of the Restricted
Subsidiaries to:

7.1 Consolidated Net Total Leverage Ratio. (a) Permit the Consolidated Net Total
Leverage Ratio of Holdings as at the last day of any period of four consecutive
fiscal quarters of Holdings ending on or nearest to the date set forth below to
exceed the ratio set forth below opposite such date:

 

Period   

Consolidated Net

Total Leverage

Ratio

February 1, 2014

   3.75 to 1.00

May 3, 2014

   3.75 to 1.00

August 2, 2014

   3.75 to 1.00

November 1, 2014

   3.75 to 1.00

January 31, 2015

   3.50 to 1.00

May 2, 2015

   3.50 to 1.00

August 1, 2015

   3.50 to 1.00

October 31, 2015

   3.50 to 1.00

January 30, 2016 and the last date of each fiscal quarter thereafter

   3.25 to 1.00

(b) Notwithstanding anything to the contrary contained in Section 7.1, if
Holdings fails to comply with the requirements of Section 7.1, then subject to
the terms and conditions set forth in the definition of Consolidated EBITDA,
Holdings shall have the right to effect a Specified Equity Contribution to cause
compliance with Section 7.1 for the applicable period. The Borrowers shall give
the Administrative Agent written notice (the “Cure Notice”) of a Specified
Equity Contribution on or before the day the Specified Equity Contribution is
consummated. Upon the delivery by the Borrowers of a Cure Notice, no Event of
Default or Default shall be deemed to exist pursuant to Section 7.1 (and,
subject to the next sentence, any such Default or Event of Default shall be
retroactively considered not to have existed or occurred). If the Specified
Equity Contribution is not consummated within 10 Business Days after the day on
which financial statements are required to be delivered for the applicable
fiscal quarter, each such Default or Event of Default shall be deemed
reinstated.

 

73



--------------------------------------------------------------------------------

7.2 Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrowers or any Subsidiary Guarantor pursuant
to any Loan Document or Hedge Agreements (including the New Term Loans or Other
Term Loans);

(b) Indebtedness (i) of the Borrowers to any of its Restricted Subsidiaries,
(ii) of any Subsidiary Guarantor to the Borrowers or any Restricted Subsidiary
or (iii) of any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
provided that (x) in the case of Indebtedness owing to a Loan Party, such
Indebtedness shall be evidenced by one or more promissory notes that are pledged
to the Administrative Agent for the benefit of the Secured Parties pursuant to
the Guarantee and Collateral Agreement and (y) in the case of any Indebtedness
owing by a Loan Party to any Restricted Subsidiary that is not a Subsidiary
Guarantor, (A) such Indebtedness shall be on subordination terms reasonably
satisfactory to the Administrative Agent and (B) such Indebtedness shall be
otherwise permitted under the provisions of Section 7.7;

(c) (i) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed, together with any Permitted Amendment or Refinancing referred to
in the following clause (iii) hereof, $10,000,000 at any one time outstanding;
(ii) Indebtedness arising out of sale and leaseback transactions permitted by
Section 7.10; and (iii) any Permitted Amendment or Refinancings of any of the
foregoing;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Amendment or Refinancings thereof;

(e) Guarantee Obligations (i) by a Borrower or any of its Restricted
Subsidiaries of obligations of a Borrower or any Subsidiary Guarantor (ii) by
any Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary or
(iii) by Holdings of lease obligations of a Borrower or of a Restricted
Subsidiary;

(f) Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed, at any one time outstanding, an aggregate
principal amount equal to $5,000,000;

(g) Indebtedness of the Borrowers or any of their Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Borrowers or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is promptly repaid;

(h) (i) Indebtedness of any Non-Guarantor Subsidiary to a Borrower or any
Subsidiary Guarantor and (ii) Guarantee Obligations of a Borrower or any
Subsidiary Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, in an
aggregate principal amount for all such Indebtedness and, without duplication,
Guarantee Obligations not to exceed, together with any Investments under
Section 7.7(r), $5,000,000 at any one time outstanding;

(i) additional Indebtedness of the Borrowers or any of their Restricted
Subsidiaries in an aggregate principal amount (for the Borrowers and all
Restricted Subsidiaries) not to exceed $10,000,000 at any one time outstanding;
provided that up to $5,000,000 of such indebtedness may be secured by Liens
permitted by Section 7.3(u);

 

74



--------------------------------------------------------------------------------

(j) Indebtedness under a Permitted Seller Note issued as consideration in
connection with an acquisition permitted under Section 7.7(f), in an aggregate
principal amount not to exceed, together with any Permitted Amendment or
Refinancing referred to in this clause (j), $10,000,000 at any one time
outstanding, and any Permitted Amendment or Refinancing thereof; provided that
any such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent;

(k) Indebtedness of the Borrowers or any of their Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits, property casualty or liability insurance, take-or-pay obligations in
supply arrangements, self-insurance obligations, performance, bid and surety
bonds and completion guaranties, in each case in the ordinary course of
business;

(l) Indebtedness incurred by the Borrowers or any of its Restricted Subsidiaries
arising from agreements providing for indemnification or adjustment of purchase
price or similar obligations in any case incurred in connection with an
acquisition or other Investment permitted by Section 7.7(f) or the disposition
of any business, assets or Restricted Subsidiary;

(m) unsecured, senior, senior subordinated or subordinated Indebtedness of
Holdings or the Borrowers (including guarantees thereof by any Subsidiary
Guarantor) (such Indebtedness and/or guarantees incurred under this clause
(m) or any Permitted Amendment or Refinancing thereof being collectively
referred to as the “Junior Indebtedness”); provided that (i) no scheduled
principal payments, prepayments, redemptions or sinking fund or like payments of
any Junior Indebtedness shall be required prior to the date at least 180 days
after the then Latest Maturity Date), (ii) the terms of any Junior Indebtedness
shall be usual and customary for high yield securities, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
of such Indebtedness or would result therefrom, (iv) in the case of Junior
Indebtedness that is subordinated Indebtedness, the terms of subordination
applicable to any Junior Indebtedness shall be reasonably satisfactory to the
Administrative Agent and shall, in any event, define “senior indebtedness” or a
similar phrase for purposes thereof to include all of the Obligations of the
Loan Parties, and (v) at the time such Indebtedness was incurred, and
immediately after giving effect thereto, the Consolidated Net Total Leverage
Ratio for the Most Recently Ended period of four consecutive fiscal quarters of
Holdings is not greater than the ratio set forth in Section 7.1 that is
applicable at such time, less 0.25 to 1.00;

(n) Indebtedness of the Borrowers or any Subsidiary Guarantor as an account
party in respect of trade letters of credit issued in the ordinary course of
business;

(o) (i) Indebtedness of any Person that becomes a Restricted Subsidiary as part
of a Permitted Acquisition or any Investment permitted by Section 7.7 after the
Closing Date; provided that (A) such acquired Indebtedness exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary (except to
the extent such acquired Indebtedness refinanced (and did not increase principal
(except for accrued interest and premium (including tender premiums and make
whole amounts) thereon plus other reasonable and customary fees and expenses
(including upfront fees, original issue discount and defeasance costs) or
shorten maturity during the term of this Agreement) other Indebtedness to
facilitate such entity becoming a Restricted Subsidiary), and (B) the aggregate
principal amount of Indebtedness permitted by this clause (o)(i) shall not at

 

75



--------------------------------------------------------------------------------

any one time outstanding exceed, together with any Permitted Amendment or
Refinancing referred to in the following clause (ii) hereof, $5,000,000; and
(ii) any Permitted Amendment or Refinancing thereof;

(p) [reserved];

(q) [reserved];

(r) Indebtedness consisting of promissory notes issued by a Borrower or any
Guarantor to current or former officers, consultants and directors or employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Holdings issued in lieu of cash payment; provided
that such purchase or redemption is permitted under Section 7.6(g);

(s) Indebtedness of the Borrowers or any Restricted Subsidiary consisting of the
financing of insurance premiums in the ordinary course of business;

(t) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrowers and their
Restricted Subsidiaries;

(u) (i) Indebtedness of the Borrowers (as defined herein and in the ABL
Facility) or a Loan Party (as defined herein and in the ABL Facility) in respect
of the ABL Facility; provided that the principal amount of the Indebtedness
outstanding at any time pursuant to this clause (u)(i) shall not exceed,
together with any Permitted Amendment or Refinancing referred in the following
clause (ii) hereof, $50,000,000 (and if exercised, an additional $20,000,000
under the incremental portion of the ABL Facility); and (ii) any Permitted
Amendment or Refinancing thereof; and

(v) Indebtedness consisting of earn-outs and similar deferred consideration in
consideration in connection with a Permitted Acquisition or other Investment
permitted by Section 7.7 in an aggregate amount outstanding at any one time not
to exceed $10,000,000.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrowers or their Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days, that are being contested in
good faith by appropriate proceedings or the existence of which, individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

(c) [reserved];

(d) deposits and other Liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, subleases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

76



--------------------------------------------------------------------------------

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrowers or any of their Restricted Subsidiaries;

(f) Liens (i) in existence on the date hereof listed on Schedule 7.3(f) (or to
the extent not listed on Schedule 7.3(f), where the fair market value of the
Property to which such Lien is attached is less than $500,000) and (ii) securing
Indebtedness permitted by Section 7.2(d);

(g) Liens securing Indebtedness of the Borrowers or any Restricted Subsidiary
incurred pursuant to Section 7.2(c), 7.2(f) or 7.2(o); provided that in the case
of any such Liens securing Indebtedness incurred pursuant to Section 7.2(c) to
the extent, in each case, such Indebtedness was incurred to finance Permitted
Acquisitions or Investments permitted under Section 7.7, (x) such Liens shall be
created substantially concurrently with the acquisition of the assets financed
by such Indebtedness and (y) such Liens do not at any time encumber any Property
of the Borrowers or any Restricted Subsidiary other than the Property financed
by such Indebtedness and the proceeds thereof and after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time (and which Indebtedness and other obligations are permitted
hereunder) that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor or licensor under any leases or subleases,
licenses or sublicenses entered into by the Borrowers or any Restricted
Subsidiary in the ordinary course of its business and covering only the assets
so leased or licensed, and any financing statement filed in connection with any
such lease or license;

(j) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8(h);

(k) Liens on property or assets acquired pursuant to an acquisition permitted
under Section 7.7(f) (and the proceeds thereof) or assets of a Subsidiary
Guarantor in existence at the time such Subsidiary Guarantor is acquired
pursuant to an acquisition permitted under Section 7.7(f) and not created in
contemplation thereof;

(l) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;

(m) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

 

77



--------------------------------------------------------------------------------

(o) Liens arising out of consignment or similar arrangements for the sale by the
Borrowers and their Restricted Subsidiaries of goods through third parties in
the ordinary course of business;

(p) Liens solely on any cash earnest money deposits made by the Borrowers or any
of their Restricted Subsidiaries in connection with an Investment permitted by
Section 7.7;

(q) Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

(r) Liens upon specific items of inventory or other goods and proceeds of the
Borrowers or any of its Restricted Subsidiaries arising in the ordinary course
of business securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(s) Liens on cash or cash equivalents securing any Hedge Agreement permitted
hereunder;

(t) [reserved];

(u) other Liens with respect to obligations that do not exceed $5,000,000 at any
one time outstanding;

(v) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrowers or any of their
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(w) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;

(x) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrowers and
their Restricted Subsidiaries in the ordinary course of business;

(y) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(z) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(aa) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrowers or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrowers and their Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into by the Borrowers or any Restricted
Subsidiary in the ordinary course of business;

 

78



--------------------------------------------------------------------------------

(bb) Liens solely on any cash earnest money deposits made by the Borrowers or
any of their Restricted Subsidiaries in connection with any letter of intent or
purchase agreement not prohibited hereunder;

(cc) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(dd) security given to a public or private utility or any governmental authority
as required in the ordinary course of business;

(ee) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(ff) so long as the same is subject to the ABL Intercreditor Agreement in the
capacity of ABL Obligations, Liens on Collateral (as defined herein and in the
ABL Facility) securing Indebtedness incurred pursuant to Section 7.2(u) and any
other “ Obligations” as defined in the ABL Facility; and

(gg) Liens on the Collateral securing Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt; provided, that (x) any such Liens
in respect of Permitted First Priority Refinancing Debt are subject to the ABL
Intercreditor Agreement and the First Lien Intercreditor Agreement and (y) any
such Liens in respect of Permitted Second Priority Refinancing Debt are subject
to the ABL Intercreditor Agreement and the Second Lien Intercreditor Agreement.

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving corporation) or (ii) any Restricted Subsidiary may be
merged, amalgamated, liquidated or consolidated with or into any Subsidiary
Guarantor (provided that (x) a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrowers shall comply with Section 6.8 in connection therewith);

(b) any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary;

(c) any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
Restricted Subsidiary;

(d) Dispositions permitted by Section 7.5 may be consummated;

(e) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(f) any Excluded Subsidiary may be dissolved or liquidated; and

 

79



--------------------------------------------------------------------------------

(g) So long as no Default or Event of Default is continuing or would result
therefrom, Intermediate Holdings may be merged with and into Vince, with Vince
being the surviving entity in such merger.

7.5 Dispositions of Property. Dispose of any of its owned Property (including,
without limitation, receivables) whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of surplus, obsolete or worn out property in the ordinary
course of business;

(b) (i) the sale of inventory in the ordinary course of business, (ii) the
cross-licensing or licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii)), to the extent that the Property received in such exchange is of a
value equivalent to the value of the Property exchanged (provided that after
giving effect to such exchange, the value of the Property of the Borrowers or
any Subsidiary Guarantor subject to perfected first priority Liens in favor of
the Administrative Agent under the Security Documents is not materially
reduced);

(c) Dispositions permitted by Section 7.4;

(d) the sale or issuance of any Subsidiary’s Capital Stock to a Borrower or any
Subsidiary Guarantor; provided that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to a Borrower or any Subsidiary Guarantor is otherwise
permitted by Section 7.7;

(e) the Disposition of other assets, so long as at least (i) 75% of the
consideration received by the disposing Person is cash or Cash Equivalents,
(ii) any such Disposition is made for fair market value, as determined in good
faith and approved by the board of directors or similar governing body of the
disposing Person and (iii) the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith;

(f) any Recovery Event; provided that the requirements of Section 2.12(b) are
complied with in connection therewith;

(g) the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use (if any) of such Property by the
Borrowers or their Restricted Subsidiaries;

(h) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with the Borrowers’ commercially reasonable business judgment
(and not as part of any bulk sale or financing of receivables);

(i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

 

80



--------------------------------------------------------------------------------

(j) the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary
or their respective assets;

(k) the transfer of Property (i) by a Borrower or any Subsidiary Guarantor to a
Borrower or any other Subsidiary Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) a Borrower or any Subsidiary Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary; provided that any sale or issuance of Capital Stock of an
Unrestricted Subsidiary to a Borrower or any Subsidiary Guarantor is otherwise
permitted by Section 7.7;

(l) the Disposition of Cash Equivalents in the ordinary course of business;

(m) sale and leaseback transactions permitted by Section 7.10;

(n) Liens permitted by Section 7.3;

(o) Restricted Payments permitted by Section 7.6;

(p) the cancelation of intercompany Indebtedness among the Borrowers and the
Subsidiary Guarantors;

(q) Investments permitted by Section 7.7; and

(r) the sale or issuance of the Capital Stock of (i) any Foreign Subsidiary that
is a Restricted Subsidiary to any other Foreign Subsidiary that is a Restricted
Subsidiary or (ii) any Foreign Subsidiary that is an Unrestricted Subsidiary to
any other Foreign Subsidiary that is an Unrestricted Subsidiary, in each case,
including, without limitation, in connection with any tax restructuring
activities not otherwise prohibited hereunder.

7.6 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of Holdings, a Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings, a Borrower or any Restricted Subsidiary, or enter into any derivatives
or other transaction with any financial institution, commodities or stock
exchange or clearinghouse (a “Derivatives Counterparty”) obligating Holdings, a
Borrower or any Restricted Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments, directly or indirectly, to a
Borrower or any Subsidiary Guarantor, and a Borrower may make Restricted
Payments to Holdings;

(b) Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries;

(c) provided that (i) no Default or Event of Default is continuing or would
result therefrom and (ii) the Consolidated Net Total Leverage Ratio, calculated
on a pro forma basis, is at least 0.25 to 1.00 lower than the applicable
Consolidated Net Total Leverage Ratio covenant level required by Section 7.1
after giving effect to such Restricted Payment, Holdings may make Restricted
Payments in an aggregate amount not to exceed the Available Excess Amount;

 

81



--------------------------------------------------------------------------------

provided that no Restricted Payments may be made under this clause (c) during
any fiscal quarter if a Specified Equity Contribution has been (or is
anticipated to be) exercised in respect of either of the two immediately
preceding fiscal quarters;

(d) [reserved];

(e) Investments permitted by Section 7.7;

(f) Holdings may make Restricted Payments in the form of common stock of
Holdings or preferred stock of Holdings; and

(g) so long as no Default or Event of Default shall have occurred and be
continuing, Holdings may purchase its common stock or common stock options from
present or former officers, consultants and directors or employees (and their
heirs, estates and assigns) of Holdings, the Borrowers or any Subsidiary upon
the death, disability or termination of employment of such officer or employee;
provided that the aggregate amount of payments under this clause (g) in any
fiscal year of Holdings shall not exceed the sum of (i) $2,000,000 plus any
proceeds received from key man life insurance policies and (ii) any Restricted
Payments permitted (but not made) pursuant to this clause (g) in the immediately
prior fiscal year.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or all or substantially all of
the assets constituting an ongoing business from, or make any other investment
in, any other Person, other than guarantees of operating leases in the ordinary
course of business (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b), (e) and (h);

(d) loans and advances to employees of Holdings, the Borrowers or any of their
Restricted Subsidiaries in the ordinary course of business in an aggregate
amount (for Holdings, the Borrowers and all Restricted Subsidiaries) not to
exceed $2,000,000 (excluding (for purposes of such cap) travel and entertainment
expenses, but including relocation expenses) at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrowers or any of its Restricted
Subsidiaries in the Borrowers or any Person that, prior to such Investment, is a
Subsidiary Guarantor or becomes a Subsidiary Guarantor at the time of such
Investment;

(f) Permitted Acquisitions to the extent that any Person acquired in such
acquisition becomes a Subsidiary Guarantor or a part of the Borrowers or any
Subsidiary Guarantor or becomes (whether or not such Person is a wholly owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 6.8(c);

(g) loans by the Borrowers or any of their Restricted Subsidiaries to the
officers or directors of Holdings or the Borrowers or any of their Restricted
Subsidiaries in connection with

 

82



--------------------------------------------------------------------------------

management incentive plans; provided that such loans represent cashless
transactions pursuant to which such officers or directors directly invest the
proceeds of such loans in the Capital Stock of Holdings;

(h) Investments by the Borrowers and their Restricted Subsidiaries in joint
ventures or similar arrangements in an aggregate amount (for the Borrowers and
all Restricted Subsidiaries) not to exceed $5,000,000 at any one time
outstanding;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrowers or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(j) Investments (i) by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k) Investments in existence on the Closing Date and listed on Schedule 7.7;

(l) Investments of the Borrowers or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or anticipation of such Person becoming a Restricted Subsidiary;

(n) [reserved];

(o) [reserved];

(p) provided that (i) no Default or Event of Default is continuing or would
result therefrom and (ii) Holdings is in compliance with Section 7.1 before and
after giving effect to such Investment, the Borrowers may make Investments in an
aggregate amount (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) not to exceed at any time outstanding the
Available Excess Amount;

(q) Subsidiaries of the Borrowers may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrowers and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrowers comply with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition or Investment permitted by
Section 7.7(f), 7.7(p), 7.7(r) or 7.7(y), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective merger transaction shall be
required to so comply within ten Business Days);

(r) Investments by the Borrowers or any Subsidiary Guarantor in any
Non-Guarantor Subsidiary in an aggregate amount (for the Borrowers and all
Subsidiary Guarantors) not to exceed $5,000,000 less the amount of Indebtedness
incurred under Section 7.2(h) at any one time outstanding;

 

83



--------------------------------------------------------------------------------

(s) Investments arising directly out of the receipt by a Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5; provided that such non-cash consideration shall in no event
exceed 25% of the total consideration received for such sale;

(t) Investments resulting from pledges and deposits referred to in Sections
7.3(c) and (d);

(u) the forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.2(b), 7.2(e) or 7.2(h);

(v) [reserved];

(w) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(x) Guarantee Obligations permitted by Section 7.2 and any payments made in
respect of such Guarantees Obligations; and

(y) provided that no Default or Event of Default is continuing or would result
therefrom, additional Investments so long as the aggregate amount thereof
outstanding (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) at no time exceeds $15,000,000.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

7.8 Optional Payments and Modifications of Certain Debt Instruments.

(a) Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease the principal of or interest
on, or any other amount owing in respect of any Junior Indebtedness, except:
(i) in an amount not to exceed the Available Excess Amount; provided that (x) no
Default or Event of Default is continuing or would result therefrom, and (y) the
Consolidated Net Total Leverage Ratio, calculated on a pro forma basis, is at
least 0.25 to 1.00 lower than the applicable Consolidated Net Total Leverage
Ratio covenant level required by Section 7.1 after giving effect to such
payment, prepayment, repurchase, redemption or defeasance; (ii) the Borrowers
may prepay, redeem, repurchase or defease any Junior Indebtedness with the
proceeds of any Permitted Amendment or Refinancing or pursuant to any asset sale
tender offers required by the terms of such Indebtedness, (iii) any such
Indebtedness may be converted to, or exchanged for, Capital Stock (other than
Disqualified Capital Stock) of Holdings, and (iv) prepayments from the proceeds
of Capital Stock (other than Disqualified Capital Stock) issued by Holdings, so
long as such prepayment occurs reasonably contemporaneously with the issuance of
such Capital Stock.

 

84



--------------------------------------------------------------------------------

(b) Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to (i) any agreement or instrument
governing or evidencing Junior Indebtedness in any manner that is materially
adverse to the Lenders without the prior consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed) or
(ii) any of the terms of any agreement relating to any Junior Indebtedness or
any agreement related to a Permitted Amendment or Refinancing of any of the
foregoing (other than (w) any such amendment, modification, waiver or other
change pursuant to a Permitted Refinancing of such Indebtedness or (x) that
would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon
and does not involve the payment of a consent fee (other than the payment of any
consent fees to the extent permitted by clause (x) of Section 7.8(a)).

7.9 Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, a Borrower or any Restricted Subsidiary) unless
such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to Holdings, such Borrower
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrowers and their Restricted Subsidiaries
may without being subject to the terms of this Section 7.9, (i) enter into any
transaction with any Person which is an Affiliate of Holdings only by reason of
such Person and Holdings having common directors; (ii) enter into and perform
its or their obligations under the agreements set forth on Schedule 7.9, as in
effect on the Closing Date or as the same may be amended, supplemented, replaced
or otherwise modified from time to time in a manner that does not materially
increase the obligations of the Loan Parties thereunder, and (iii) enter into
transactions with Affiliates permitted by Section 7.2(h), 7.2(i), 7.2(r),
7.4(c), 7.5(d), 7.5(k)(ii), 7.6, 7.7(c), 7.7(r), or 7.7(w) hereof. For the
avoidance of doubt, this Section 7.9 shall not apply to employment arrangements
with, and payments of compensation, indemnification payments, expense
reimbursement or benefits to or for the benefit of, current or former employees,
officers or directors of Holdings, the Borrowers or any of their Restricted
Subsidiaries.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by a Borrower or any Restricted Subsidiary of real or personal
property which is to be sold or transferred by such Borrower or such Restricted
Subsidiary (a) to such Person or (b) to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of such Borrower or such Restricted Subsidiary, in each case except
for (i) sales or transfers that do not exceed $5,000,000 in the aggregate at any
one time outstanding, (ii) sales or transfers by a Borrower or any Subsidiary
Guarantor to a Borrower or any other Subsidiary Guarantor and (iii) sales or
transfers by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary.

7.11 Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on a
day other than the Saturday closest to January 31st of each year.

7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or limits
the ability of Holdings, a Borrower or any of its Restricted Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, any
agreement related to the

 

85



--------------------------------------------------------------------------------

ABL Facility and Junior Indebtedness or any agreement related to any Permitted
Amendment or Refinancing of any of the foregoing, (b) any agreements governing
any secured Indebtedness otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and the proceeds thereof), (c) software and other Intellectual Property
licenses pursuant to which Holdings, a Borrower or such Restricted Subsidiary is
the licensee or licensor of the relevant software or Intellectual Property, as
the case may be, (in which case, any prohibition or limitation shall relate only
to the assets subject of the applicable license), (d) Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on the assets subject of the applicable Contractual Obligation or impose
restrictions on cash or other deposits with respect thereto, (e) any agreements
regarding Indebtedness of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and any other
Non-Guarantor Subsidiary), (f) prohibitions and limitations in effect on the
date hereof and listed on Schedule 7.12, (g) customary provisions contained in
joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business, (h) customary
provisions restricting the subletting or assignment of any lease or sublease
governing a leasehold interest, (i) customary restrictions and conditions
contained in any agreement relating to a Disposition permitted by Section 7.4 or
7.5, (j) any agreement in effect at the time any Person becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and (k) any restrictions on Liens imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (f) and (j) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrowers, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

7.13 Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, a Borrower or any
Restricted Subsidiary or (b) make Investments in a Borrower or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to such Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (iii) any restrictions set forth in the documentation for the ABL
Facility or any Junior Indebtedness or any Permitted Amendment or Refinancing of
any of the foregoing, (iv) any restrictions contained in agreements related to
Indebtedness of any (A) Borrower or any Subsidiary Guarantor with respect to the
Disposition of assets securing such Indebtedness (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof) and (B) Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case such restriction shall relate only to such
Non-Guarantor Subsidiary and any other Non-Guarantor Subsidiary), (v) any
restrictions regarding licenses or sublicenses by a Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment of any agreement
relating thereto or imposing restrictions on cash or other deposits with respect
thereto, (vii) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures entered into in the
ordinary course of business, (viii) customary provisions restricting the
subletting or assignment of any lease or sublease governing a leasehold
interest, (ix) customary restrictions and conditions contained in any agreement
relating to a Disposition permitted by Section 7.4 or 7.5, (x) any agreement in
effect at the time any Person becomes a Restricted Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

 

86



--------------------------------------------------------------------------------

(xi) such restrictions in effect on the Closing Date and listed on Schedule
7.13, (xii) negative pledges and restrictions on Liens and Dispositions in favor
of any holder of Indebtedness for borrowed money permitted under Section 7.2 but
only if such negative pledge or restriction expressly permits Liens for the
benefit of the Administrative Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis and
(xiii) negative pledges and restrictions on Liens and Dispositions imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (x) and (xi) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrowers, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

7.14 Lines of Business. Enter into any business, either directly or through any
of its Restricted Subsidiaries, except for the Business.

7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business or as required
hereby, and not for speculative purposes, to protect against changes in interest
rates or foreign exchange rates or commodity, raw material, energy or utility
prices. Schedule 7.15 is a list of all such agreements in effect on the Closing
Date (with notional amounts).

7.16 Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

(a) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than (i) those incidental
to its ownership of the Capital Stock of Intermediate Holdings and (indirectly)
Vince, the Subsidiaries of Vince and those incidental to Investments by or in
Holdings permitted hereunder, (ii) those incidental to the issuance of and
performance under the ABL Facility, any Junior Indebtedness or any Permitted
Amendment or Refinancing of any of the foregoing, (iii) activities incidental to
the maintenance of its existence and compliance with applicable laws and legal,
tax and accounting matters related thereto and activities relating to its
employees (including but not limited to payment or reimbursement of
indemnification obligations to its directors or officers and payment of board of
directors fees), (iv) activities relating to the performance of obligations
under the Loan Documents to which it is a party or expressly permitted
thereunder, (v) engaging in activities incidental to being a public company,
(vi) the receipt and payment of Restricted Payments permitted under Section 7.6
and (vii) the other transactions expressly permitted under this Section 7.16; or

(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) Junior Indebtedness permitted
by Section 7.2(m), (ii) nonconsensual obligations imposed by operation of law,
(iii) pursuant to the Loan Documents to which it is a party, (iv) obligations
with respect to its Capital Stock and options in respect thereof (v) in respect
of the ABL Facility or any Credit Agreement Refinancing Indebtedness (or any
Permitted Amendment or Refinancing or any of the foregoing), (vi) obligations to
its employees, officers and directors not prohibited hereunder, and
(vii) guarantees permitted by 7.2(e)(iii).

 

87



--------------------------------------------------------------------------------

SECTION 8.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrowers shall fail to pay (i) any principal of any Term Loan when due
in accordance with the terms hereof or (ii) any interest owed by it on any Term
Loan, or any other amount payable by it hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document, shall, in either
case, prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) (with respect to Holdings or a
Borrower), Section 6.7(a) or Section 7 of this Agreement; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after such Loan Party receives from
the Administrative Agent or any Lender notice of the existence of such default;
or

(e) Holdings, the Borrowers or any of their Restricted Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(excluding the Term Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event of default shall occur, the
effect of which payment or other default or other event of default described in
clauses (i), (ii) or (iii) of this paragraph (e) is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or to become
payable; provided that (A) a default, event or condition described in this
paragraph shall not at any time constitute an Event of Default unless, at such
time, one or more defaults or events of default of the type described in this
paragraph shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $15,000,000 and
(B) this paragraph (e) shall not apply to (I) secured Indebtedness that becomes
due as a result of the sale, transfer, destruction or other disposition of the
Property or assets securing such Indebtedness if such sale, transfer,
destruction or other disposition is not prohibited hereunder or (II) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof;
provided further that no such event under the ABL Facility shall constitute an
Event of Default under this clause (e) until the earliest to occur of (x) the
date that is sixty (60) days after such event or circumstance (but only if

 

88



--------------------------------------------------------------------------------

such event or circumstance has not been waived or cured), (y) the acceleration
of the Indebtedness under the ABL Facility and (z) any Exercise of Secured
Creditor Remedies (as defined in the ABL Intercreditor Agreement) by the ABL
Administrative Agent in respect of any Collateral; or

(f) (i) Holdings, a Borrower or any of their Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, a Borrower or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, a Borrower or any of their Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, a Borrower or any of their Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, a Borrower or any of their Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
a Borrower or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) Holdings, a Borrower or any of their Restricted Subsidiaries shall incur
any liability in connection with any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Single Employer Plan or
any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of Holdings, a Borrower or any of their Restricted Subsidiaries, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) Holdings, a Borrower or any of their Restricted Subsidiaries shall, or is
reasonably likely to, incur any liability as a result of a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition (other than one which could not reasonably be expected to
result in a violation of any applicable law or of the qualification requirements
of the Code) shall occur or exist with respect to a Plan or a Commonly
Controlled Plan; and in each case in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of Holdings, a Borrower
or any of their Restricted Subsidiaries to pay money that would have a Material
Adverse Effect; or

 

89



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against Holdings, a
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) involving for Holdings, a Borrower and any such Restricted
Subsidiaries taken as a whole a liability (to the extent not paid or covered by
insurance or effective indemnity) of $15,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 45 days from the entry thereof; or

(i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect in any material respect, or any Loan Party shall so assert in
writing, or any Lien on any material amount of Collateral created by any of the
Security Documents shall cease in any material respect to be enforceable and of
the same effect and priority purported to be created thereby; or

(j) (i) Holdings shall cease directly or indirectly to own 100% of the Capital
Stock of the Borrowers (subject to the right of Intermediate Holdings to merge
into Vince, as permitted in Section 7.4(g)) or (ii) any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act),
other than one or more Permitted Investors, shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Capital
Stock having more, directly or indirectly, than 35% of the total voting power of
all outstanding Capital Stock of Holdings in the election of directors, unless
at such time the Permitted Investors are direct or indirect “beneficial owners”
(as so defined) of Capital Stock of Holdings having a greater percentage of the
total voting power of all outstanding Capital Stock of Holdings in the election
of directors than that owned by each other “person” or “group” described above;
(iii) for any reason whatsoever, a majority of the Board of Directors of
Holdings shall not be Continuing Directors; or (iv) a “Change of Control” (or
comparable term) shall occur under the ABL Facility, any Junior Indebtedness or
the documentation for any Permitted Amendment or Refinancing of any of the
foregoing, in each case (other than the ABL Facility), if the outstanding
principal amount thereof is in excess of $15,000,000; or

(k) Any Junior Indebtedness which is subordinated Indebtedness or any guarantees
thereof (or any Permitted Amendment or Refinancing thereof which is also
subordinated Indebtedness ) shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of Holdings and the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the indenture therefor, or any Loan Party or any
Affiliate of any Loan Party;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to a Borrower,
automatically the Commitments shall immediately terminate and the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section or otherwise in any Loan Document, presentment,
demand and protest of any kind are hereby expressly waived by Holdings and the
Borrowers.

 

90



--------------------------------------------------------------------------------

SECTION 9.

THE ADMINISTRATIVE AGENT

9.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under the Loan Documents and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of the applicable Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the applicable Loan Documents, together
with such other powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, the Administrative Agent is hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents (including, for the avoidance of doubt, (x) the ABL
Intercreditor Agreement and any amendment or supplement expressly contemplated
thereby and (y) upon the incurrence of any Permitted First Priority Refinancing
Debt or Permitted Second Priority Refinancing Debt, the First Lien Intercreditor
Agreement or the Second Lien Intercreditor Agreement, respectively).
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential counterparty to a Specified Hedge Agreement) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent,” and any
agents or attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.2 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Section 9 (including
Section 9.7) and Section 10.5, as though such agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents as if set forth in full herein
with respect thereto.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under the applicable Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own bad faith, gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred

 

91



--------------------------------------------------------------------------------

to or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party, a
party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligations to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of this Agreement of any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and the Borrowers), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under the applicable
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the applicable Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Term Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in

 

92



--------------------------------------------------------------------------------

taking or not taking action under the applicable Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective pro rata shares (based on their respective principal amount of Term
Loans) in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Term Loans shall have been paid in
full, ratably in accordance with such pro rata shares immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Term Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Term Loans and
all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Term Loans made or
renewed by it, the Administrative Agent shall have the same rights and powers
under the applicable Loan Documents as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

9.9 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may resign upon 30 days’ notice to the Lenders and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrowers shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the retiring Administrative Agent, and the
retiring Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of the retiring Administrative Agent or any of the parties to this Agreement or
any holders of the Term Loans. If no successor Administrative Agent shall have
been so appointed by the Required Lenders with such consent of the Borrowers and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and with the consent of the
Borrowers (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent, that shall be a bank that has an office in New
York, New York with a combined capital and surplus of at least $500,000,000;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on

 

93



--------------------------------------------------------------------------------

behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, until such time
as the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Notwithstanding anything in the foregoing, the
Administrative Agent may resign its role as Administrative Agent under the ABL
Intercreditor Agreement, First Lien Intercreditor Agreement and Second Lien
Intercreditor Agreement. After any retiring Administrative Agent’s resignation
as Agent, the provisions of this Section 9 and Sections 2.21 and 10.5 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iii) of the definition of Lender Default, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15
without further action or consent by the Lenders.

9.11 Arranger and Other Agents. None of the Joint Lead Arrangers, the
Syndication Agent or the Documentation Agent shall have any duties or
responsibilities hereunder in their respective capacities as such.

9.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise,

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9, 2.21, 3.3, 3.5 and 10.5) allowed in
such judicial proceeding; and

 

94



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9, 2.21 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender or in any such proceeding.

9.13 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.20, each Lender shall indemnify and hold harmless the
Administrative Agent against, within ten Business Days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

SECTION 10.

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights or obligations of the
Administrative Agent, the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive or reduce the principal
amount or extend the

 

95



--------------------------------------------------------------------------------

final scheduled date of maturity of any Term Loan (except extensions expressly
permitted by Section 2.26), extend the scheduled date of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest or
fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenant in this Agreement or waiver of post-default
rates of interest shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)), extend or increase the Commitment of any
Lender, in each case without the written consent of each Lender directly and
adversely affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders (if such consent
is otherwise required), additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans are included on the
Closing Date), consent to the assignment or transfer by a Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the value of the Guarantees under the Guarantee and
Collateral Agreement (other than in connection with the sale of Guarantors in a
transaction permitted by Section 7.4 or 7.5), in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of paragraph
(a) or (c) of Section 2.18 or paragraph (a) of Section 10.7 without the written
consent of each Lender directly and adversely affected thereby (except that
amendments to such sections or any other provision requiring pro rata payments
or sharing of payments in connection with transactions permitted by Sections
2.25, 2.26, 2.27, 2.28 or 2.29 (or any similar programs that may in the future
be permitted hereunder shall only require approval (to the extent any such
approval is otherwise required) of the Required Lenders); (v) amend, modify or
waive any provision of paragraph (b) of Section 2.18 without the written consent
of the Lenders adversely affected thereby; (vi) amend, modify or waive any
provision of Section 9 without the written consent of the Administrative Agent;
(vii) amend the assignment provisions of Section 10.6(b) to make them more
restrictive without the written consent of each Lender directly and adversely
affected thereby; or (viii) amend Section 2.26 the effect of which is to extend
the maturity of any Lender’s Term Loans, New Term Loans or Other Term Loans
without its consent; provided, further that (x) in connection with an amendment
that addresses solely a Repricing Transaction, only the consent of the Lenders
holding Term Loans subject to such Repricing Transaction that will continue as a
Lender in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such amendment, (y) no Lender consent is required to
effect an amendment in connection with Other Term Loans, New Term Loans,
Extended Term Loans or Extended New Term Loans (except as expressly provided in
Sections 2.25, 2.26 or 2.29, as applicable) or to effect any amendment expressly
contemplated by Section 7.11, and (z) no Lender consent is required to effect
any amendment or supplement to the ABL Intercreditor Agreement (I) that is for
the purpose of adding the holders of Other Term Loans, New Term Loans, Extended
Term Loans or Extended New Term Loans (or a representative with respect thereto)
as parties thereto, as expressly contemplated by the terms of the ABL
Intercreditor Agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided, that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (II) that is
expressly contemplated by the ABL Intercreditor Agreement; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Term Loans. In the case of
any waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default.

 

96



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Term Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, all affected Lenders or all of the
Lenders, as required, have approved any such amendment, waiver or consent (and
the definitions of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender. In addition, to the
extent any Defaulting Lender has defaulted on any amounts owing to the Borrowers
hereunder, the Borrowers shall be entitled to offset any amounts the Borrowers
owes the Defaulting Lender with such unpaid amounts.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrowers without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents; provided that any amendment, supplement
or waiver of this Agreement be promptly delivered to the Lenders via posting on
Intralinks.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrowers (a) to add one or more additional credit
facilities to this Agreement (it being understood that no Lender shall have any
obligation to provide or to commit to provide all or any portion of any such
additional credit facility) and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding any of the foregoing, any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
Holdings, the Borrowers and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

97



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrowers, the Administrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Holdings:    Vince Holding Corp.    1441 Broadway, 6th Floor    New York, NY
10018    Attention: Lisa Klinger                      Jay Dubiner    Telecopy:
(212) 881-9900    Email: lklinger@vince.com                 JDubiner@Vince.com
The Borrowers:    Vince, LLC    1441 Broadway, 6th Floor    New York, NY 10018
   Attention: Lisa Klinger                      Jay Dubiner    Telecopy: (212)
881-9900    Email: lklinger@vince.com                JDubiner@Vince.com    and
   Vince Intermediate Holding, LLC    1441 Broadway, 6th Floor    New York, NY
10018    Attention: Lisa Klinger                      Jay Dubiner    Telecopy:
(212) 881-9900    Email: lklinger@vince.com                JDubiner@Vince.com
Any notice to Holdings or a Borrower shall be accompanied by concurrent notice
to:    Sun Capital Partners, Inc.    5200 Town Center Circle, #600    Boca
Raton, FL 33486    Attention: C. Deryl Couch                       Jason Neimark
                      Brian McGee    Telecopy: (561) 394-0540    Email:
dcouch@suncappart.com                jneimark@suncappart.com   
            bmcgee@suncappart.com    Kirkland & Ellis LLP    300 N LaSalle   
Chicago, IL 60654    Attention: Douglas Gessner, P.C.                     
Jocelyn Hirch

 

98



--------------------------------------------------------------------------------

   Telecopy: (312) 862-2200    Email: douglas.gessner@kirkland.com   
            jhirsch@kirkland.com The Administrative Agent:    Bank of America,
N.A. (with respect to notices    101 N. Tryon St. under Section 2)    Charlotte,
NC 28255    Attention: James Underwood    Credit Services Representative   
Telecopy: (704) 548-5646    Telephone: (980) 683-2812    Email:
james.a.underwood@baml.com The Administrative Agent:    Bank of America, N.A.
(with respect to all other    Global Commercial Banking notices)    MC#
IL4-135-09-61    135 S. LaSalle St.    Chicago, IL 60603    Attention: Denise
Jones    AVP, Agency Mgmt Officer II    Telecopy: (877) 206-8413    Telephone:
(312) 828-1846    Email: denise.j.jones@baml.com    with a copy to:    Cravath,
Swaine & Moore LLP    Worldwide Plaza    825 Eighth Avenue    New York, NY 10019
   Attention: Michael S. Goldman    Telecopy: (212) 474-3700    Email:
mgoldman@cravath.com

provided that any notice, request or demand to or upon the Administrative Agent,
the Lenders, Holdings or the Borrowers shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender, as the case may be. The Administrative Agent, Holdings or
the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for

 

99



--------------------------------------------------------------------------------

the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

Each of the Borrowers and the Administrative Agent may change its address,
telecopier, telephone number or email address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier, telephone number or email address for
notices and other communications hereunder by notice to the Borrowers and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
federal or state securities laws.

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices) purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each Lender and each such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

10.5 Payment of Expenses; Indemnification. The Borrowers agree (a) to pay or
reimburse the Administrative Agent and the Joint Lead Arrangers for all their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Term Facilities (other than fees
payable to syndicate members) and the development, preparation, execution and
delivery of this Agreement and the other Loan Documents and any other documents
prepared in

 

100



--------------------------------------------------------------------------------

connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Administrative Agent only, the administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements and other charges of counsel to
the Administrative Agent (including one primary counsel and such local counsel
as the Administrative Agent may reasonably require in connection with collateral
matters, but no more than one counsel in any jurisdiction) in connection with
all of the foregoing, (b) to pay or reimburse each Lender, the Administrative
Agent, each Joint Lead Arranger, the Syndication Agent and the Documentation
Agent for all their out-of-pocket costs and expenses incurred in connection with
the enforcement of any rights under this Agreement, the other Loan Documents and
any such other documents and in connection with the Term Loans made under this
Agreement, including all such expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and the Administrative Agent,
and (c) to pay, indemnify or reimburse each Lender, the Administrative Agent,
each Joint Lead Arranger, the Syndication Agent and the Documentation Agent and
their respective affiliates, and their respective officers, directors,
employees, affiliates, agents and controlling Persons (each, an “Indemnitee”)
for, and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Term Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of Holdings, the Borrowers, any of their Subsidiaries or any of
the Properties and the fees and disbursements and other charges of legal counsel
in connection with claims, actions or proceedings by any Indemnitee against
Holdings or the Borrowers hereunder (all the foregoing in this clause (c),
collectively, the “Indemnified Liabilities”); provided that neither Holdings nor
the Borrowers shall have any obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities (x) are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from material breach of the Loan Documents or the bad faith,
gross negligence or willful misconduct of, such Indemnitee or its affiliates,
officers, directors, trustees, employees, advisors, agents or controlling
Persons, (y) result from any dispute solely among any Indemnitees (other than
any claim against the Administrative Agent, a Joint Lead Arranger, the
Syndication Agent or the Documentation Agent in its capacity as such) or
(z) result from any settlement of a claim by an Indemnitee or its affiliates,
officers, directors, trustees, employees, advisors, agents or controlling
Persons without the consent of Holdings and the Borrowers (not to be
unreasonably withheld or delayed). All amounts due under this Section 10.5 shall
be payable promptly after receipt of a reasonably detailed invoice therefor.
Statements payable by the Borrowers pursuant to this Section 10.5 shall be
submitted to the Borrowers at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrowers
in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void ab initio) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.6.

 

101



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign (other than to any Disqualified Institution or a natural
person) to one or more assignees (each, an “Assignee”), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrowers; provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 8(a) or (f) has occurred
and is continuing, any other Person; provided further; that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof; and

(B) the Administrative Agent.

Any such assignment by any Lender need not be ratable as among the Term
Facilities.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Term Loans, the amount of the Commitments or
Term Loans of the assigning Lender subject to each such assignment (determined
as of (I) the date the Assignment and Assumption with respect to such assignment
is delivered to the Administrative Agent or (II) if earlier, the “trade date”
(if any) specified in such Assignment and Assumption) shall not be less than
$1,000,000, unless the Borrowers and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrowers shall be required if an Event
of Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by the Borrowers);
provided that only one such fee shall be payable in the case of contemporaneous
assignments to or by two or more related Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.

 

102



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
interest amounts) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Holdings, the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement (and the entries in the Register shall be
conclusive for such purposes), notwithstanding notice to the contrary. The
Register is intended to cause each Loan and other obligation hereunder to be in
registered form within the meaning of Section 5f.103-1(c) of the United States
Treasury Regulations and within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code. The Register shall be available for inspection by
Holdings, the Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vi) Notwithstanding the foregoing, any sale or assignment pursuant to this
Section 10.6(b) to a Sponsor Affiliate shall be made via an Affiliated Lender
Assignment and Assumption, in accordance with this Section 10.6(b) and
Section 2.28.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations (other than to any Disqualified
Institution) to one or more banks or other entities (a “Participant”), in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of Participants that
comprise the Sponsor or Sponsor Affiliates, such Sponsor or Sponsor Affiliates
shall agree to be subject to the requirements and limitations set forth in
Sections 2.28(b), 2.28(d) and 10.6(e), to the same extent as if it were a Lender
and had acquired its interest by assignment. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not,

 

103



--------------------------------------------------------------------------------

without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly and adversely
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section 10.6, the Borrowers agrees that each Participant shall be entitled to
the benefits of Sections 2.19, 2.20 and 2.21 (subject to the limitations and
requirements of such Sections and Sections 2.23 and 2.24) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.6. Notwithstanding the previous sentence, a
Participant shall not be entitled to the benefits of Section 2.20 unless the
Borrowers and the Administrative Agent are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.20(d), (e) and (f) and be subject to the definition of
Excluded Taxes, in each case, as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding or is required
by the Borrower’s Tax return preparer or auditor to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrowers, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 10.6 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrowers, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d).

(e) Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Affiliated Lender Assignment and Assumption shall provide a
confirmation, that, if any Loan Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Law now or hereafter in
effect (“Bankruptcy Proceedings”), (A) such Sponsor Affiliate shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Sponsor Affiliate’s claim with respect
to its Term Loans (a “Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Sponsor Affiliate is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (B) with respect to any
matter requiring the vote of the Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Term Loans held by such Sponsor Affiliate (and any Claim
with respect

 

104



--------------------------------------------------------------------------------

thereto) shall be deemed to be voted by such Sponsor Affiliate in the same
proportion as the allocation of voting with respect to such matter by Lenders
who are not Sponsor Affiliates, so long as such Sponsor Affiliate is treated in
connection with the exercise of such right or taking of such action on the same
or better terms as the other Lenders. For the avoidance of doubt, the Lenders
and each Sponsor Affiliate agree and acknowledge that the provisions set forth
in this Section 10.06(e) constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as
such, would be enforceable for all purposes in any case where a Loan Party has
filed for protection under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect applicable to such Loan
Party. Except as expressly provided in this Section 10.06(e), the provisions of
this Section 10.6(e) shall not be applicable to any Sponsor Affiliate.

(f) Notwithstanding the foregoing, the Administrative Agent shall have no
obligation to determine the compliance with the provisions of Sections
10.6(b)(vi) and 10.6(c)(i)(D) with respect to any assignment to a Sponsor or
Sponsor Affiliate (including, without limitation, compliance with the Cap or
monitoring the identity of any Sponsor or Sponsor Affiliate) or otherwise
monitor the assignments of Loans to the Sponsor or Sponsor Affiliates and shall
not be responsible or liable in any way for any assignment made in violation
thereof.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders (including without limitation
(i) the express provisions of this Agreement which require, or permit, differing
payments to be made to non-defaulting Lenders as opposed to Defaulting Lenders,
(ii) the express provisions of this Agreement which permit disproportionate
payments with respect to various of the Tranches as, and to the extent, provided
herein, and (iii) the express provisions of Sections 2.25, 2.26, 2.27, 2.28 or
2.29, which permit disproportionate payments with respect to the Loans as, and
to the extent, provided therein), if any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it other
than in connection with Section 10.6, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, fiduciary or trust purposes, payroll and withholding accounts and the
like), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrowers. Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

105



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or Lender
Addendum by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrowers and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof.

10.11 GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrowers
hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided that nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrowers or any other Loan Party or its
properties in the courts of any jurisdiction;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

106



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
this clause (e) shall not limit the indemnity obligations set forth in Sections
9.7 or 10.5.

10.13 Acknowledgments. Each of Holdings and the Borrowers hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to either of Holdings or the Borrowers arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and
Holdings and the Borrowers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers and the Lenders.

10.14 Confidentiality. The Administrative Agent and the Lenders agree to treat
any and all information, regardless of the medium or form of communication, that
is disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than negotiating, making available, syndicating and
administering this Agreement (the “Agreed Purposes”). Without limiting the
foregoing, the Administrative Agent and each Lender agrees to maintain the
confidentiality of all Confidential Information, and the Administrative Agent
and each Lender agrees not to disclose Confidential Information, at any time, in
any manner whatsoever, directly or indirectly, to any other Person whomsoever,
except (1) to its affiliates, directors, officers, employees, counsel, trustees
and other representatives (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes, (2) to prospective Lenders and participants in connection with the
syndication (including secondary trading) of the Term Facilities and Commitments
and Term Loans hereunder, in each case who are informed of the confidential
nature of the information and agree to observe and be bound by standard
confidentiality terms, (3) upon the request or demand of any Governmental
Authority having jurisdiction over it, (4) in response to any order of any
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (5) to the extent reasonably required or necessary, in
connection with any litigation or similar proceeding relating to the Term
Facilities, (6) that has been publicly disclosed other than in breach of this
Section 10.14, (7) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (8) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents.

10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, (i) upon request of the Borrowers (A) in connection with any
Disposition of Property permitted by the Loan Documents, (B) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 10.1), (C) with respect to

 

107



--------------------------------------------------------------------------------

Property owned by a Subsidiary Guarantor upon release of such Subsidiary
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to clause (ii) below or (D) as otherwise may be expressly provided in
the relevant Security Documents or the ABL Intercreditor Agreement, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement or contingent or indemnification obligations not then due) take such
actions as shall be required to release its security interest in any Collateral
and (ii) upon the request of the Borrowers in connection with (A) a transaction
or designation permitted hereunder that causes any Subsidiary Guarantor to
become an Excluded Subsidiary, or (B) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 10.1), the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Specified Hedge Agreement or contingent or indemnification obligations
not then due) take such actions as shall be required to release such Subsidiary
Guarantor from its obligations under the Loan Documents to which it is a party.
Any representation, warranty or covenant contained in any Loan Document relating
to any such Property or Person so released (other than Property Disposed of to
the Borrowers or any of its Restricted Subsidiaries) shall no longer be deemed
to be repeated once such Property is so Disposed of.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement and (y) any contingent or indemnification obligations
not then due) have been paid in full, all Commitments have terminated or
expired, upon request of the Borrowers, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
Guarantee Obligations under any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Specified Hedge
Agreements or contingent or indemnification obligations not then due. Any such
release of Guarantee Obligations shall be deemed subject to the provision that
such Guarantee Obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrowers or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrowers or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrowers in connection with any Liens
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of the financial covenant, standards or terms in this Agreement,
then Holdings and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, the financial covenant and all standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

108



--------------------------------------------------------------------------------

Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the date hereof shall not be
treated as Indebtedness and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the date hereof, that would be
treated as an operating lease for purposes of GAAP as of the date hereof shall
be treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the date hereof.

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used here shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

10.17 WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act. The Borrowers shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.19 Delivery of Lender Addenda. Each Lender (other than any Lender whose name
appears on the signature pages to this Agreement) shall become a party to this
Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender.

10.20 The Platform. The Borrowers hereby acknowledge that (i) the Administrative
Agent will make available to the Lenders materials and/or information provided
by or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”)
by posting the Borrowers Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrowers or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (1) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States federal and state securities laws; (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (4) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

109



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Affiliates and the partners, directors,
officers, employees, agents, trustees and advisors of such Person and of such
Person’s Affiliates (collectively, the “Agent Parties”) have any liability to
the Borrowers, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
materials and/or information provided by or on behalf of the Borrowers under the
Loan Documents through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, willful misconduct or bad faith of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrowers, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

10.21 ABL Intercreditor Agreement. Each Lender hereunder (on behalf of itself
and its Affiliates): (a) consents to the subordination of Liens provided for in
the ABL Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) authorizes and instructs the Administrative Agent to enter into the ABL
Intercreditor Agreement as the Term Agent (as defined in the ABL Intercreditor
Agreement) on behalf of such Lender. The foregoing provisions are intended as an
inducement to the ABL Secured Parties (as defined in the ABL Intercreditor
Agreement) to enter into the arrangements contemplated by the ABL Collateral
Documents (as defined in the ABL Intercreditor Agreement) and the ABL Secured
Parties are intended third party beneficiaries of such provisions and the
provisions of the ABL Intercreditor Agreement. Any reference in this Agreement
to “first priority lien” or words of similar effect in describing the security
interests created under the Loan Documents shall be understood to refer to such
priority subject to the ABL Intercreditor Agreement. In the event of any
conflict between this Agreement (or any other Loan Document) and the ABL
Intercreditor Agreement, the provisions of the ABL Intercreditor Agreement shall
govern and control.

10.22 Joint and Several Liability. Notwithstanding anything to the contrary
contained herein, each Borrower shall be jointly and severally, directly and
unconditionally, liable for all Obligations, it being understood that the Loans
to each Borrower inure to the benefit of the Borrowers, and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers as co-makers in extending the Loans hereunder. Each
Borrower hereby unconditionally and irrevocably agrees that upon default in the
payment when due (whether at stated maturity, by acceleration or otherwise) of
any principal of, or interest on, any Obligation, it will forthwith pay the
same, without notice or demand, unless such payment is then prohibited by
applicable law. No payment or payments made by any Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Borrower or any Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of each Borrower under this Agreement for the
remaining Obligations, which shall remain liable for all remaining and
thereafter arising Obligations until the Obligations are paid in full (other
than contingent indemnification obligations not then due).

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

VINCE HOLDING CORP. By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and   Treasurer VINCE
INTERMEDIATE HOLDING, LLC By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and   Treasurer VINCE, LLC
By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and   Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Denise Jones

Name:   Denise Jones Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director